Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 1 of 201 PageID #: 1149
                                                        EXECUTION VERSION



        This SECOND AMENDMENT TO STANDSTILL AGREEMENT AND THIRD
AMENDMENT TO LOAN AGREEMENT (this “Amendment”) is dated as of February 12, 2020,
by and among AKORN, INC., a Louisiana corporation (the “Company”), the other Loan Parties
under the Loan Agreement (as defined below), an ad hoc group of Lenders (as defined below)
identified on Exhibit A hereto, which constitute “Required Lenders” under the Loan Agreement
(collectively, the “Ad Hoc Group”), and the Administrative Agent (as defined below).
Capitalized terms used herein and not otherwise defined shall have the meanings ascribed thereto
in the Loan Agreement or the Standstill Agreement (each, as defined below).

         WHEREAS, reference is hereby made to that certain Loan Agreement dated as of April
17, 2014 (as the same shall have been amended, supplemented or otherwise modified from time to
time, the “Loan Agreement”), by and among the Company, the other Loan Parties, the financial
institutions from time to time parties thereto as “Lenders” (collectively, the “Lenders” and each,
a “Lender”) and JPMorgan Chase Bank, N.A., as administrative agent (the “Administrative
Agent”), pursuant to which, among other things, the Lenders have made certain loans, advances,
and other financial accommodations to the Company;

        WHEREAS, reference is hereby made to: (a) that certain Standstill Agreement and First
Amendment to Loan Agreement dated as of May 6, 2019 (the “Standstill Agreement”), by and
among the Company, the other Loan Parties, the Administrative Agent, the Ad Hoc Group, certain
other Lenders (collectively, with the Ad Hoc Group, the “Standstill Lenders”), as amended by
(b) that certain First Amendment to Standstill Agreement and Second Amendment to Loan
Agreement Dated as of December 13, 2019, by and among the Company, the other Loan Parties,
the Administrative Agent and the Standstill Lenders, pursuant to which, among other things: (a)
the Standstill Lenders agreed to standstill from exercising certain remedies under the Loan
Agreement in connection with the Specific Covenants and Specific Matters (each, as defined in
the Standstill Agreement); and (b) the Company, the other Loan Parties, and the Standstill Lenders,
amended the Loan Agreement as set forth therein;

       WHEREAS, Section 13(a) of the Standstill Agreement and Section 9.02 of the Loan
Agreement permit amendment of the Standstill Agreement by the Company with consent of
Required Lenders; and

        WHEREAS, the Company and the Lenders party hereto (constituting Required Lenders)
agree to the amendments to the Standstill Agreement as set forth herein.

       NOW, THEREFORE, in consideration of the premises and of the mutual covenants herein
contained and for other valuable considerations, the parties hereto agree as follows:

        Section 1.   Definitions. Each capitalized term used herein and not otherwise defined
in this Amendment shall be defined in accordance with the Loan Agreement and Standstill
Agreement, as applicable.

        Section 2.     Amendments to the Standstill Agreement. The Standstill Agreement
(including the schedules and exhibits thereto) is hereby amended to delete the stricken text
(indicated textually in the same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following example:



72141.00400
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 2 of 201 PageID #: 1150




underlined text) as set forth in the marked blacklined copy of the Standstill Agreement attached as
Annex I hereto (which shall be the Standstill Agreement). Said Annex I has been blacklined to
show all changes from the Standstill Agreement as in effect immediately prior to the date hereof,
it being agreed that, by virtue of this Amendment upon the effectiveness hereof, any amendments
or other modifications to the Standstill Agreement prior to the date hereof that are not reflected in
said Annex I shall cease to be in effect or, as the case may be, shall be modified as set forth in said
Annex I, and Annex I shall for all purposes be deemed to constitute the Standstill Agreement.

     Section 3.   Effectiveness. This Amendment shall be effective on the date (the
“Amendment Effective Date”) on which:

        3.1     Delivery of Agreement. This Amendment, duly authorized and executed by the
Company, the Administrative Agent and the Standstill Lenders (constituting the Required Lenders
at such time), shall have been delivered to each of the Company, the Administrative Agent, and
the Standstill Lenders;

       3.2    No Default. Except for any Default or Event of Default with respect to the
Specified Matters, both immediately before and after giving effect to this Amendment, no Default
or Event of Default would then exist or would result therefrom;

        3.3     Representations and Warranties. Except with respect to the Specified Matters, all
representations and warranties of the Company and the other Loan Parties set forth herein, in the
Standstill Agreement, in the Loan Agreement, and in any other Loan Document shall be true and
correct in all material respects (or, with respect to those representations and warranties expressly
limited by their terms by materiality or material adverse effect qualifications, in all respects) as of
the Amendment Effective Date as if made on such date (except to extent that such representations
and warranties expressly relate to an earlier date, in which case they shall be true and correct in all
material respects as of such date);

        3.4    No Material Adverse Effect. Both immediately before and after giving effect to
this Amendment, no Material Adverse Effect shall have occurred and be continuing or would result
therefrom, excluding a Material Adverse Effect (if any) relating to any of the Specified Matters;

        3.5      Closing Certificates. The Administrative Agent shall have received a certificate,
dated as of the date hereof, of a duly authorized officer of the Company, to the effect that, at and
as of the Amendment Effective Date, both before and after giving effect to this Amendment, (x)
the conditions specified in this Section 3 have been satisfied or waived and (y) all Material
Subsidiaries that are Domestic Subsidiaries are Loan Parties as of the Amendment Effective Date
(it being understood and agreed, that the Administrative Agent may conclusively rely on such
certificates as evidence of such satisfaction of the conditions specified in this Section 3);

       3.6     Fees and Expenses. The Company shall (i) pay or reimburse all reasonable and
documented fees and expenses for Gibson Dunn, as legal advisor to the Ad Hoc Group, and
Greenhill, as financial advisor to the Ad Hoc Group, on the terms set forth in the Standstill
Agreement to the extent invoiced at least one (1) Business Day prior to the Amendment Effective
Date and (ii) pay or reimburse all reasonable and documented out-of-pocket fees and expenses of
the Administrative Agent in connection with this Amendment and the other Loan Documents



                                                  2
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 3 of 201 PageID #: 1151




(including reasonable out-of-pocket fees, costs, and expenses of outside counsel for the
Administrative Agent) to the extent invoiced at least one (1) Business Day prior to the Amendment
Effective Date;

       For the avoidance of doubt, the Administrative Agent is hereby authorized to and shall post
this Agreement to all Public-Side Lenders and Private-Side Lenders on the Amendment Effective
Date (or as soon as practicable thereafter).

        Section 4.     Entire Agreement. This Amendment, the Standstill Agreement, the Loan
Agreement, and the other Loan Documents constitute the entire agreement among the parties with
respect to the subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with respect to the
subject matter hereof.

       Section 5.      Governing Law; Jurisdiction; Consent to Service of Process.

     5.1  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF
ANY LAWS OTHER THAN THE LAWS OF THE STATE OF NEW YORK.

        5.2     Each party hereto hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of the Supreme Court of the State of New York sitting in
New York County and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, in any action or proceeding arising out of or relating to
this Amendment, or for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent permitted by
law, in such Federal court. Each of the parties hereto agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in any Loan Document shall affect
any right that the Administrative Agent, any Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to any Loan Document against the Company or its
properties in the courts of any jurisdiction.

        5.3    Each party hereto hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to any Loan Document
in any court referred to in paragraph 5.2 of this Section 5. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court.

       5.4     Each party to this Amendment irrevocably consents to service of process in the
manner provided for notices in Section 16(r) of the Standstill Agreement. Nothing in any Loan
Document will affect the right of any party to this Amendment to serve process in any other manner
permitted by law.




                                                  3
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 4 of 201 PageID #: 1152




      Section 6. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER
AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.

        Section 7.     Severability. Any term or provision of this Amendment which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective to the extent of such
invalidity or unenforceability without rendering invalid or unenforceable the remaining terms and
provisions of this Amendment or affecting the validity or enforceability of any of the terms or
provisions of this Amendment in any other jurisdiction. If any provision of this Amendment is so
broad as to be unenforceable, the provision shall be interpreted to be only so broad as would be
enforceable.

       Section 8.     Loan Document. This Amendment constitutes a “Loan Document” for all
purposes of the Standstill Agreement, the Loan Agreement, and the other Loan Documents.

        Section 9.     Reaffirmation. Each of the undersigned Loan Parties acknowledges (i) all
of its obligations under the Standstill Agreement, the Loan Agreement, and the other Loan
Documents to which it is a party are hereby reaffirmed and remain in full force and effect on a
continuous basis and (ii) the execution of this Amendment shall not operate as a waiver of any
right, power or remedy of the Administrative Agent, the Standstill Lenders, or the other Lenders,
constitute a waiver of any provision of any of the Loan Documents, or serve to effect a novation
of the Loan Document Obligations.

        Section 10. Lender Representations and Warranties. Each of the undersigned Lenders
hereby represents and warrants that the representations and warranties and acknowledgements set
forth herein and in the Standstill Agreement (as amended hereby) are true and correct as of the
Amendment Effective Date.

        Section 11. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of which when so
executed and delivered shall be deemed to be an original, but all of which when taken together
shall constitute a single instrument. Delivery of an executed counterpart of a signature page of
this Amendment by facsimile or any other electronic transmission shall be effective as delivery of
a manually executed counterpart hereof.

       Section 12. Headings. The headings of this Amendment are for purposes of reference
only and shall not limit or otherwise affect the meaning hereof.




                                                  4
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 5 of 201 PageID #: 1153




        Section 13. Effect of Amendment. Each reference that is made in the Standstill
Agreement or the Loan Agreement or any other Loan Document to the Standstill Agreement or
the Loan Agreement shall hereafter be construed as a reference to the Standstill Agreement and/or
Loan Agreement, as amended hereby. Except as herein otherwise specifically provided, all
provisions of the Standstill Agreement and the Loan Agreement shall remain in full force and
effect and be unaffected hereby and this Amendment will not by implication or otherwise alter,
modify, amend or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Standstill Agreement or the Loan Agreement or any other provision
of the Standstill Agreement, the Loan Agreement, or any other Loan Document, all of which are
ratified and affirmed in all respects and will continue in full force and effect. For the avoidance
of doubt, on and after the Amendment Effective Date, this Amendment shall for all purposes
constitute a Loan Document.

        Section 14. Direction to the Administrative Agent; Indemnity. Each Lender party hereto
hereby consents, authorizes and directs the Administrative Agent to execute and deliver this
Amendment and to take the actions contemplated herein. Each Standstill Party confirms and
agrees that (i) the Administrative Agent is only entering into this Amendment at the direction of
the Required Lenders, (ii) subject to the terms of the Loan Agreement and the other Loan
Documents (including this Amendment), any action or inaction taken hereunder by the
Administrative Agent shall be at the express direction of the Required Lenders (including, without
limitation, any determination that a Default, Event of Default, and/or Standstill Event of Default
has occurred and/or that the Standstill Period has ended) and (iii) the indemnification provisions
set forth in the Loan Agreement and the other Loan Documents (including, without limitation, the
indemnification provisions set forth in Sections 9.03(b) and 9.03(c) of the Loan Agreement) shall
apply to actions taken by the Administrative Agent in connection with this Amendment.



                                   [Signature Pages to Follow]




                                                5
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 6 of 201 PageID #: 1154
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 7 of 201 PageID #: 1155
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 8 of 201 PageID #: 1156
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 9 of 201 PageID #: 1157
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 10 of 201 PageID #: 1158




                                      Magnetite VII, Limited
                                      BY: BlackRock Financial Management Inc., Its
                                      Collateral Manager




                                      By:
                                        Name: Rob Jacobi
                                        Title: Authorized Signatory




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 11 of 201 PageID #: 1159




                                      Magnetite VIII, Limited
                                      BY: BlackRock Financial Management Inc., Its
                                      Collateral Manager




                                      By:
                                        Name: Rob Jacobi
                                        Title: Authorized Signatory




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 12 of 201 PageID #: 1160




                                      Magnetite XII, LTD.
                                      BY: BlackRock Financial Management, Inc., its
                                      Collateral Manager




                                      By:
                                        Name: Rob Jacobi
                                        Title: Authorized Signatory




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 13 of 201 PageID #: 1161




                                      Magnetite XIV-R, Limited
                                      By: BlackRock Financial Management, its Investment
                                      Manager




                                      By:
                                        Name: Rob Jacobi
                                        Title: Authorized Signatory




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 14 of 201 PageID #: 1162




                                      MAGNETITE XIX, LIMITED
                                      By: BlackRock Financial Management, Inc. as Asset
                                      Manager




                                      By:
                                        Name: Rob Jacobi
                                        Title: Authorized Signatory




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 15 of 201 PageID #: 1163




                                      Magnetite XV, Limited
                                      By: BlackRock Financial Management, Inc., as
                                      Investment Manager




                                      By:
                                        Name: Rob Jacobi
                                        Title: Authorized Signatory




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 16 of 201 PageID #: 1164




                                      Magnetite XVI, Limited
                                      By: BlackRock Financial Management, Inc., as
                                      Portfolio Manager




                                      By:
                                        Name: Rob Jacobi
                                        Title: Authorized Signatory




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 17 of 201 PageID #: 1165




                                      Magnetite XVII, Limited
                                      By: BLACKROCK FINANCIAL MANAGEMENT,
                                      INC., as Interim Investment Manager




                                      By:
                                        Name: Rob Jacobi
                                        Title: Authorized Signatory




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 18 of 201 PageID #: 1166




                                      Magnetite XVIII, Limited
                                      By: BlackRock Financial Management, Inc., its
                                      Collateral Manager




                                      By:
                                        Name: Rob Jacobi
                                        Title: Authorized Signatory




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 19 of 201 PageID #: 1167




                                      Magnetite XX, Limited
                                      By: BlackRock Financial Management, Inc., as
                                      Portfolio Manager




                                      By:
                                        Name: Rob Jacobi
                                        Title: Authorized Signatory




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 20 of 201 PageID #: 1168




                                     BlackRock Financial Management, Inc., on behalf
                                     of funds and accounts listed below:

                                          •   Magnetite XII, LTD.
                                          •   Magnetite XIV-R, Limited
                                          •   Magnetite XV, Limited
                                          •   Magnetite XVI, Limited
                                          •   Magnetite XVII, Limited
                                          •   Magnetite XVIII, Limited
                                          •   Magnetite XIX, Limited
                                          •   Magnetite XX, Limited
                                          •   Magnetite VII, Limited
                                          •   Magnetite VIII, Limited




                                     By
                                          Name: AnnMarie Smith
                                          Title: Authorized Signatory




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 21 of 201 PageID #: 1169




                                     BlueMountain CLO XXII Ltd.
                                     By: BlueMountain Capital Management, LLC, its
                                     portfolio manager


                                     By
                                          Name: Eric Albert
                                          Title: Chief Compliance Officer and Deputy GC



                                     BlueMountain CLO 2012-2 Ltd.
                                     By: BlueMountain Capital Management, LLC, its
                                     portfolio manager


                                     By
                                          Name: Eric Albert
                                          Title: Chief Compliance Officer and Deputy GC



                                     BlueMountain CLO 2013-1 Ltd.
                                     By: BlueMountain CLO Management, LLC, its
                                     portfolio manager


                                     By
                                          Name: Eric Albert
                                          Title: Chief Compliance Officer and Deputy GC



                                     BlueMountain CLO 2014-2 Ltd.
                                     By: BlueMountain Capital Management, LLC, its
                                     portfolio manager


                                     By
                                          Name: Eric Albert
                                          Title: Chief Compliance Officer and Deputy GC




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 22 of 201 PageID #: 1170




                                     BlueMountain Fuji US CLO I Ltd.
                                     By: BlueMountain Fuji Management, LLC, its
                                     portfolio manager


                                     By
                                          Name: Eric Albert
                                          Title: Chief Compliance Officer


                                     BlueMountain Fuji US CLO II Ltd.
                                     By: BlueMountain Fuji Management, LLC, its
                                     portfolio manager


                                     By
                                          Name: Eric Albert
                                          Title: Chief Compliance Officer


                                     BlueMountain Fuji US CLO III Ltd.
                                     By: BlueMountain Fuji Management, LLC, its
                                     portfolio manager


                                     By
                                          Name: Eric Albert
                                          Title: Chief Compliance Officer




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 23 of 201 PageID #: 1171
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 24 of 201 PageID #: 1172
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 25 of 201 PageID #: 1173
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 26 of 201 PageID #: 1174
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 27 of 201 PageID #: 1175
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 28 of 201 PageID #: 1176




                                      CIFC Event Driven Opportunities Master Fund, LP
                                      By: CIFC Asset Management LLC, as Collateral
                                      Manager




                                      By:
                                            Name: Robert Mandery
                                            Title: Co-Head of Investment Research




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 29 of 201 PageID #: 1177




                                      CIFC Funding 2012-II-R, Ltd.
                                      By: CIFC VS Management LLC, its Collateral Manager




                                      By:
                                            Name: Robert Mandery
                                            Title: Co-Head of Investment Research




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 30 of 201 PageID #: 1178




                                      CIFC Funding 2013-I, Ltd.
                                      By: CIFC Asset Management LLC, its Collateral
                                      Manager




                                      By:
                                            Name: Robert Mandery
                                            Title: Co-Head of Investment Research




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 31 of 201 PageID #: 1179




                                      CIFC Funding 2013-II, Ltd.
                                      By: CIFC Asset Management LLC, its Collateral
                                      Manager




                                      By:
                                            Name: Robert Mandery
                                            Title: Co-Head of Investment Research




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 32 of 201 PageID #: 1180




                                      CIFC Funding 2013-III-R Ltd.
                                      By: CIFC VS Management LLC, as Collateral Manager




                                      By:
                                            Name: Robert Mandery
                                            Title: Co-Head of Investment Research




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 33 of 201 PageID #: 1181




                                      CIFC Funding 2013-IV, Ltd.
                                      By: CIFC Asset Management LLC, its Collateral
                                      Manager




                                      By:
                                            Name: Robert Mandery
                                            Title: Co-Head of Investment Research




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 34 of 201 PageID #: 1182




                                      CIFC Funding 2014, Ltd.
                                      By: CIFC Asset Management LLC, its Portfolio
                                      Manager




                                      By:
                                            Name: Robert Mandery
                                            Title: Co-Head of Investment Research




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 35 of 201 PageID #: 1183




                                      CIFC Funding 2014-III, Ltd.
                                      BY: CIFC Asset Management LLC, its Collateral
                                      Manager




                                      By:
                                            Name: Robert Mandery
                                            Title: Co-Head of Investment Research




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 36 of 201 PageID #: 1184




                                      CIFC Funding 2014-II-R, Ltd.
                                      By: CIFC Asset Management LLC, as Collateral
                                      Manager




                                      By:
                                            Name: Robert Mandery
                                            Title: Co-Head of Investment Research




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 37 of 201 PageID #: 1185




                                      CIFC Funding 2014-IV-R, Ltd.
                                      By: CIFC Asset Management LLC, its Collateral
                                      Manager




                                      By:
                                            Name: Robert Mandery
                                            Title: Co-Head of Investment Research




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 38 of 201 PageID #: 1186




                                      CIFC Funding 2014-V, Ltd.
                                      By: CIFC Asset Management LLC, its Collateral
                                      Manager




                                      By:
                                            Name: Robert Mandery
                                            Title: Co-Head of Investment Research




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 39 of 201 PageID #: 1187




                                      CIFC Funding 2015-I, Ltd.
                                      BY: CIFC Asset Management LLC, its Collateral
                                      Manager




                                      By:
                                            Name: Robert Mandery
                                            Title: Co-Head of Investment Research




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 40 of 201 PageID #: 1188




                                      CIFC Funding 2015-II, Ltd.
                                      By: CIFC Asset Management LLC, its Collateral
                                      Manager




                                      By:
                                            Name: Robert Mandery
                                            Title: Co-Head of Investment Research




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 41 of 201 PageID #: 1189




                                      CIFC Funding 2015-III, Ltd.
                                      By: CIFC Asset Management LLC, its Collateral
                                      Manager




                                      By:
                                            Name: Robert Mandery
                                            Title: Co-Head of Investment Research




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 42 of 201 PageID #: 1190




                                      CIFC Funding 2015-IV, Ltd.
                                      By: CIFC Asset Management LLC, its Collateral
                                      Manager




                                      By:
                                            Name: Robert Mandery
                                            Title: Co-Head of Investment Research




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 43 of 201 PageID #: 1191




                                      CIFC Funding 2015-V, Ltd
                                      By: CIFC Asset Management LLC, its Collateral
                                      Manager




                                      By:
                                            Name: Robert Mandery
                                            Title: Co-Head of Investment Research




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 44 of 201 PageID #: 1192




                                      CIFC Funding 2016-I, Ltd.
                                      By: CIFC Asset Management LLC, its Collateral
                                      Manager




                                      By:
                                            Name: Robert Mandery
                                            Title: Co-Head of Investment Research




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 45 of 201 PageID #: 1193




                                      CIFC Funding 2017-I, Ltd
                                      By: CIFC Asset Management LLC, its Collateral
                                      Manager




                                      By:
                                            Name: Robert Mandery
                                            Title: Co-Head of Investment Research




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 46 of 201 PageID #: 1194




                                      CIFC Funding 2017-II, Ltd.
                                      By: CIFC CLO Management LLC, its Collateral
                                      Manager




                                      By:
                                            Name: Robert Mandery
                                            Title: Co-Head of Investment Research




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 47 of 201 PageID #: 1195




                                      CIFC Funding 2017-III, Ltd.
                                      By: CIFC Asset Management LLC, its Collateral
                                      Manager




                                      By:
                                            Name: Robert Mandery
                                            Title: Co-Head of Investment Research




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 48 of 201 PageID #: 1196




                                      CIFC Funding 2017-IV, Ltd.
                                      By: CIFC CLO Management LLC, its Collateral
                                      Manager, by and on behalf of each of its series, Series
                                      M-1, Series O-1 and Series R-1




                                      By:
                                            Name: Robert Mandery
                                            Title: Co-Head of Investment Research




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 49 of 201 PageID #: 1197




                                      CIFC Funding 2017-V, Ltd.
                                      By: CIFC CLO MANAGEMENT II LLC, as Collateral
                                      Manager
                                      By and on behalf of each of its series, SERIES M-1,
                                      SERIES O-1, and SERIES R-1




                                      By:
                                            Name: Robert Mandery
                                            Title: Co-Head of Investment Research




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 50 of 201 PageID #: 1198




                                      CIFC Funding 2018-I, Ltd.
                                      By: CIFC CLO MANAGEMENT II LLC, as Collateral
                                      Manager
                                      By and on behalf of each of its series, SERIES M-1,
                                      SERIES O-1, and SERIES R-1




                                      By:
                                            Name: Robert Mandery
                                            Title: Co-Head of Investment Research




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 51 of 201 PageID #: 1199




                                      CIFC Funding 2018-II, Ltd.
                                      By: CIFC CLO Management II LLC, its Collateral
                                      Manager, by and on behalf of each of its series, Series
                                      M-1, Series O-1 and Series R-1




                                      By:
                                            Name: Robert Mandery
                                            Title: Co-Head of Investment Research




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 52 of 201 PageID #: 1200




                                      CIFC Funding 2018-III, Ltd.




                                      By:
                                            Name: Robert Mandery
                                            Title: Co-Head of Investment Research




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 53 of 201 PageID #: 1201




                                      CIFC Funding 2018-IV, Ltd.
                                      By: CIFC CLO Management II LLC, as Collateral
                                      Manager
                                      By and on behalf of each of its series, SERIES M-1,
                                      SERIES O-1, and SERIES R-1




                                      By:
                                            Name: Robert Mandery
                                            Title: Co-Head of Investment Research




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 54 of 201 PageID #: 1202




                                      CIFC Loan Opportunity Fund II, Ltd.
                                      By: CIFC Asset Management LLC, its Collateral
                                      Manager




                                      By:
                                            Name: Robert Mandery
                                            Title: Co-Head of Investment Research




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 55 of 201 PageID #: 1203




                                      CIFC Loan Opportunity Fund, Ltd.
                                      By: CIFC Asset Management LLC, its Collateral
                                      Manager




                                      By:
                                            Name: Robert Mandery
                                            Title: Co-Head of Investment Research




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 56 of 201 PageID #: 1204

    CALIFORNIA STATE TEACHERS’ RETIREMENT SYSTEM
    By: Credit Suisse Asset Management, LLC, as investment manager




    By:

    Name: Thomas Flannery
    Title: Managing Director




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 57 of 201 PageID #: 1205




    CREDIT SUISSE FLOATING RATE HIGH INCOME FUND
    By: Credit Suisse Asset Management, LLC, as investment advisor




    By:
    Name: Thomas Flannery
    Title: Managing Director




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 58 of 201 PageID #: 1206




    CREDIT SUISSE ASSET MANAGEMENT INCOME FUND, INC.
    By: Credit Suisse Asset Management, LLC, as investment advisor




    By:
    Name: Thomas Flannery
    Title: Managing Director




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 59 of 201 PageID #: 1207


    BENTHAM SYNDICATED LOAN FUND
    By: Credit Suisse Asset Management, LLC, as agent (sub-advisor) for
    Challenger Investment Services Limited, the Responsible Entity for
    Bentham Syndicated Loan Fund




    By:
    Name: Thomas Flannery
    Title: Managing Director




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 60 of 201 PageID #: 1208




    BENTHAM STRATEGIC LOAN FUND
    By: Credit Suisse Asset Management, LLC, as Sub Advisor for
    Bentham Asset Management Pty Ltd., the agent and investment manager to
    Fidante Partners Limited, the trustee for Bentham Strategic Loan Fund




    By:
    Name: Thomas Flannery
    Title: Managing Director




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 61 of 201 PageID #: 1209


    THE CITY OF NEW YORK GROUP TRUST
    By: Credit Suisse Asset Management, LLC, as its manager




    By:
    Name: Thomas Flannery
    Title: Managing Director




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 62 of 201 PageID #: 1210




    CREDIT SUISSE NOVA (LUX)
    By: Credit Suisse Asset Management, LLC or Credit Suisse Asset Management Limited, each as Co-
    Investment Adviser to Credit Suisse Fund Management S.A., management company for Credit Suisse Nova
    (Lux)




    By:
    Name: Thomas Flannery
    Title: Managing Director




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 63 of 201 PageID #: 1211




    CREDIT SUISSE STRATEGIC INCOME FUND
    By: Credit Suisse Asset Management, LLC, as investment advisor




    By:
    Name: Thomas Flannery
    Title: Managing Director




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 64 of 201 PageID #: 1212



    CREDIT SUISSE HIGH YIELD BOND FUND
    By: Credit Suisse Asset Management, LLC, as investment advisor




    By:
    Name: Thomas Flannery
    Title: Managing Director




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 65 of 201 PageID #: 1213




    MADISON PARK FUNDING X, LTD.
    By: Credit Suisse Asset Management, LLC, as portfolio manager




    By:
    Name: Thomas Flannery
    Title: Managing Director




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 66 of 201 PageID #: 1214


    MADISON PARK FUNDING XI, LTD
    By: Credit Suisse Asset Management, LLC, as portfolio manager




    By:
    Name: Thomas Flannery
    Title: Managing Director




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 67 of 201 PageID #: 1215




    MADISON PARK FUNDING XII, LTD.
    By: Credit Suisse Asset Management, LLC, as portfolio manager




    By:
    Name: Thomas Flannery
    Title: Managing Director




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 68 of 201 PageID #: 1216




    MADISON PARK FUNDING XIII, LTD.
    By: Credit Suisse Asset Management, LLC, as portfolio manager




    By:
    Name: Thomas Flannery
    Title: Managing Director




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 69 of 201 PageID #: 1217




    MADISON PARK FUNDING XIV, LTD.
    By: Credit Suisse Asset Management, LLC, as portfolio manager




    By:
    Name: Thomas Flannery
    Title: Managing Director




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 70 of 201 PageID #: 1218




    MADISON PARK FUNDING XV, LTD.
    By: Credit Suisse Asset Management, LLC, as portfolio manager




    By:
    Name: Thomas Flannery
    Title: Managing Director




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 71 of 201 PageID #: 1219




    MADISON PARK FUNDING XVII, LTD.
    By: Credit Suisse Asset Management, LLC, as portfolio manager




    By:
    Name: Thomas Flannery
    Title: Managing Director




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 72 of 201 PageID #: 1220




    MADISON PARK FUNDING XIX, LTD.
    By: Credit Suisse Asset Management, LLC, as collateral manager




    By:
    Name: Thomas Flannery
    Title: Managing Director




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 73 of 201 PageID #: 1221



    MADISON PARK FUNDING XL, LTD.
    By: Credit Suisse Asset Management, LLC, as portfolio manager




    By:
    Name: Thomas Flannery
    Title: Managing Director




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 74 of 201 PageID #: 1222




    MADISON PARK FUNDING XLI, LTD.
    By: Credit Suisse Asset Management, LLC, as portfolio manager




    By:
    Name: Thomas Flannery
    Title: Managing Director




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 75 of 201 PageID #: 1223




    MADISON PARK FUNDING XLIII, LTD.
    By: Credit Suisse Asset Management, LLC, as portfolio manager




    By:
    Name: Thomas Flannery
    Title: Managing Director




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 76 of 201 PageID #: 1224




    Maryland State Retirement and Pension System
    By: Credit Suisse Asset Management, LLC as manager




    By:
    Name: Thomas Flannery
    Title: Managing Director




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 77 of 201 PageID #: 1225




    ONE ELEVEN FUNDING I, LTD.
    By: Credit Suisse Asset Management, LLC, as portfolio manager




    By:
    Name: Thomas Flannery
    Title: Managing Director




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 78 of 201 PageID #: 1226




    ONE ELEVEN FUNDING II, LTD.
    By: Credit Suisse Asset Management, LLC, as portfolio manager




    By:
    Name: Thomas Flannery
    Title: Managing Director




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 79 of 201 PageID #: 1227




    ONE ELEVEN FUNDING III, LTD
    By: Credit Suisse Asset Management, LLC, as portfolio manager




    By:
    Name: Thomas Flannery
    Title: Managing Director




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 80 of 201 PageID #: 1228



    DOLLAR SENIOR LOAN FUND, LTD.
    By: Credit Suisse Asset Management, LLC, as investment manager




    By:
    Name: Thomas Flannery
    Title: Managing Director




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 81 of 201 PageID #: 1229




    DOLLAR SENIOR LOAN MASTER FUND II, LTD.
    By: Credit Suisse Asset Management, LLC, as investment manager




    By:
    Name: Thomas Flannery
    Title: Managing Director




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 82 of 201 PageID #: 1230




    DOLLAR SENIOR LOAN INCOME FUND, LTD.
    By: Credit Suisse Asset Management, LLC, as investment manager




    By:
    Name: Thomas Flannery
    Title: Managing Director




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 83 of 201 PageID #: 1231




    COPPERHILL LOAN FUND I, LLC
    By: Credit Suisse Asset Management, LLC, as investment manager




    By:
    Name: Thomas Flannery
    Title: Managing Director




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 84 of 201 PageID #: 1232




    WIND RIVER FUND LLC
    By: Credit Suisse Asset Management, LLC, as Investment Manager




    By:
    Name: Thomas Flannery
    Title: Managing Director




             [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 85 of 201 PageID #: 1233
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 86 of 201 PageID #: 1234
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 87 of 201 PageID #: 1235
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 88 of 201 PageID #: 1236
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 89 of 201 PageID #: 1237
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 90 of 201 PageID #: 1238
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 91 of 201 PageID #: 1239
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 92 of 201 PageID #: 1240
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 93 of 201 PageID #: 1241
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 94 of 201 PageID #: 1242
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 95 of 201 PageID #: 1243
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 96 of 201 PageID #: 1244
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 97 of 201 PageID #: 1245
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 98 of 201 PageID #: 1246
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 99 of 201 PageID #: 1247
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 100 of 201 PageID #: 1248
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 101 of 201 PageID #: 1249
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 102 of 201 PageID #: 1250
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 103 of 201 PageID #: 1251
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 104 of 201 PageID #: 1252
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 105 of 201 PageID #: 1253
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 106 of 201 PageID #: 1254
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 107 of 201 PageID #: 1255
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 108 of 201 PageID #: 1256
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 109 of 201 PageID #: 1257
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 110 of 201 PageID #: 1258
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 111 of 201 PageID #: 1259
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 112 of 201 PageID #: 1260
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 113 of 201 PageID #: 1261
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 114 of 201 PageID #: 1262
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 115 of 201 PageID #: 1263
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 116 of 201 PageID #: 1264
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 117 of 201 PageID #: 1265
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 118 of 201 PageID #: 1266
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 119 of 201 PageID #: 1267
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 120 of 201 PageID #: 1268
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 121 of 201 PageID #: 1269
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 122 of 201 PageID #: 1270
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 123 of 201 PageID #: 1271
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 124 of 201 PageID #: 1272
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 125 of 201 PageID #: 1273
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 126 of 201 PageID #: 1274
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 127 of 201 PageID #: 1275
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 128 of 201 PageID #: 1276
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 129 of 201 PageID #: 1277
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 130 of 201 PageID #: 1278
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 131 of 201 PageID #: 1279
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 132 of 201 PageID #: 1280
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 133 of 201 PageID #: 1281
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 134 of 201 PageID #: 1282
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 135 of 201 PageID #: 1283
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 136 of 201 PageID #: 1284
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 137 of 201 PageID #: 1285
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 138 of 201 PageID #: 1286
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 139 of 201 PageID #: 1287
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 140 of 201 PageID #: 1288




                                       BayCity Alternative Investment Funds SICAV-SIF -
                                       BayCity US Senior Loan Fund
                                       By: Symphony Asset Management LLC



                                       By:
                                             Name: Judith MacDonald
                                             Title: General Counsel/Authorized Signature




              [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 141 of 201 PageID #: 1289




                                       BayCity Senior Loan Master Fund, LTD.
                                       BY: Symphony Asset Management LLC



                                       By:
                                             Name: Judith MacDonald
                                             Title: General Counsel/Authorized Signature




              [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 142 of 201 PageID #: 1290




                                       California Street CLO IX, Limited Partnership
                                       BY: Symphony Asset Management LLC



                                       By:
                                             Name: Judith MacDonald
                                             Title: General Counsel/Authorized Signature




              [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 143 of 201 PageID #: 1291




                                       Menard, Inc.
                                       By: Symphony Asset Management LLC



                                       By:
                                             Name: Judith MacDonald
                                             Title: General Counsel/Authorized Signature




              [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 144 of 201 PageID #: 1292




                                       Nuveen Floating Rate Income Fund
                                       BY: Symphony Asset Management LLC



                                       By:
                                             Name: Judith MacDonald
                                             Title: General Counsel/Authorized Signature




              [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 145 of 201 PageID #: 1293




                                       Nuveen Floating Rate Income Opportunity Fund
                                       BY: Symphony Asset Management LLC



                                       By:
                                             Name: Judith MacDonald
                                             Title: General Counsel/Authorized Signature




              [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 146 of 201 PageID #: 1294




                                       Nuveen Senior Income Fund
                                       BY: Symphony Asset Management LLC



                                       By:
                                             Name: Judith MacDonald
                                             Title: General Counsel/Authorized Signature




              [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 147 of 201 PageID #: 1295




                                       Nuveen Short Duration Credit Opportunities Fund
                                       BY: Symphony Asset Management LLC



                                       By:
                                             Name: Judith MacDonald
                                             Title: General Counsel/Authorized Signature




              [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 148 of 201 PageID #: 1296




                                       Nuveen Symphony Floating Rate Income Fund
                                       BY: Symphony Asset Management LLC



                                       By:
                                             Name: Judith MacDonald
                                             Title: General Counsel/Authorized Signature




              [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 149 of 201 PageID #: 1297




                                       PENSIONDANMARK
                                       PENSIONSFORSIKRINGSAKTIESELSKAB
                                       By: Symphony Asset Management LLC



                                       By:
                                             Name: Judith MacDonald
                                             Title: General Counsel/Authorized Signature




              [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 150 of 201 PageID #: 1298




                                       Principal Diversified Real Asset CIT
                                       By: Symphony Asset Management LLC



                                       By:
                                             Name: Judith MacDonald
                                             Title: General Counsel/Authorized Signature




              [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 151 of 201 PageID #: 1299




                                       Principal Funds Inc, - Diversified Real Asset Fund
                                       BY: Symphony Asset Management LLC



                                       By:
                                             Name: Judith MacDonald
                                             Title: General Counsel/Authorized Signature




              [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 152 of 201 PageID #: 1300




                                       SCOF-2 LTD.
                                       By: Symphony Asset Management LLC



                                       By:
                                             Name: Judith MacDonald
                                             Title: General Counsel/Authorized Signature




              [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 153 of 201 PageID #: 1301




                                       Symphony CLO XVIII, Ltd
                                       By: Symphony Asset Management LLC



                                       By:
                                             Name: Judith MacDonald
                                             Title: General Counsel/Authorized Signature




              [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 154 of 201 PageID #: 1302




                                       Symphony Floating Rate Senior Loan Fund
                                       By: Symphony Asset Management LLC



                                       By:
                                             Name: Judith MacDonald
                                             Title: General Counsel/Authorized Signature




              [SIGNATURE PAGE TO AMENDMENT TO STANDSTILL AGREEMENT]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 155 of 201 PageID #: 1303
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 156 of 201 PageID #: 1304
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 157 of 201 PageID #: 1305
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 158 of 201 PageID #: 1306
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 159 of 201 PageID #: 1307
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 160 of 201 PageID #: 1308
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 161 of 201 PageID #: 1309
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 162 of 201 PageID #: 1310




                                           Exhibit A

                                        Ad Hoc Group

     1.  Eaton Vance Management
     2.  CIFC Asset Management
     3.  The Carlyle Group
     4.  Funds, accounts, and other investment vehicles managed, advised, or sub-advised by
         Credit Suisse Asset Management, LLC
     5. Certain funds and accounts under management by BlackRock Financial Management,
         Inc. and its affiliates
     6. Western Asset Management
     7. GSO Capital Partners
     8. PineBridge Investments
     9. Stonehill Capital Management
     10. BlueMountain Capital Management
     11. Canyon Capital
     12. Symphony Asset Management
     13. MidOcean Partners
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 163 of 201 PageID #: 1311




                                     ANNEX I
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 164 of 201 PageID #: 1312

                                                                             EXECUTION VERSION

      STANDSTILL AGREEMENT AND FIRST AMENDMENT TO LOAN AGREEMENT

          THIS STANDSTILL AGREEMENT AND FIRST AMENDMENT TO LOAN
  AGREEMENT (this “Agreement”)1 is made as of May 6, 2019, by and among AKORN, INC., a
  Louisiana corporation (the “Company”), the other Loan Parties under the Loan Agreement (as
  defined below), an ad hoc group of Lenders (as defined below) identified on Exhibit A hereto,
  which constitute the “Required Lenders” under the Loan Agreement (collectively, the “Ad Hoc
  Group”), certain other Lenders, and the Administrative Agent (as defined below). The
  Administrative Agent, the Ad Hoc Group, the other Lenders party hereto (collectively, with the
  Ad Hoc Group, the “Standstill Lenders”), the Company and the other Loan Parties shall be
  referred to collectively as the “Standstill Parties”, and each shall be referred to individually as a
  “Standstill Party.” Capitalized terms used herein and not otherwise defined shall have the
  meanings ascribed thereto in the Loan Agreement.

                                              RECITALS

          WHEREAS, the Company, the other Loan Parties, the financial institutions from time to
  time parties thereto as “Lenders” (collectively, the “Lenders” and each, a “Lender”) and
  JPMorgan Chase Bank, N.A., as administrative agent (the “Administrative Agent”), have
  entered into that certain Loan Agreement dated as of April 17, 2014 (as the same shall have been
  amended, supplemented or otherwise modified from time to time, the “Loan Agreement”),
  pursuant to which, among other things, the Lenders have made certain loans, advances, and other
  financial accommodations to the Company;

         WHEREAS, the Standstill Lenders constitute “Required Lenders” as that term is
  defined under the Loan Agreement;

          WHEREAS, the Standstill Lenders and the Company have engaged in good faith,
  arm’s-length negotiations regarding a proposed standstill agreement solely with respect to the
  Lenders’ rights and remedies under the Loan Agreement or the other Loan Documents as a result
  of any alleged Event of Default arising from any: (1) alleged breach of any of the covenants
  contained in Sections 5.01, 5.02, 5.03, 5.06 or 5.07 of the Loan Agreement (the “Specified
  Covenants”), to the extent the facts and circumstances giving rise to any such breach (i) are
  publicly available as of the First Amendment Effective Date (as defined herein), or (ii) are not
  publicly available but have been disclosed in writing (x) to private side Lenders via IntraLinks;
  or (y) to Gibson Dunn & Crutcher LLP (“Gibson Dunn”)2 and/or Greenhill & Co.
  (“Greenhill”), as legal counsel and financial advisor, respectively, to the Ad Hoc Group
  (collectively, the “Ad Hoc Group Advisors”); and (2) failure to enter into a Comprehensive
  Amendment (as defined hereinin the Second Amendment) under the First Amendment (as
  defined herein) on or before December 13, 2019or to reach an agreement in principle with

     1
         As amended by that certain First Amendment to Standstill Agreement and Second Amendment to Credit
     Agreement dated as of December 13, 2019, and that Second Amendment to Standstill Agreement and Third
     Amendment to Credit Agreement dated as of February 12, 2020.
     2
         The Ad Hoc Group was formerly represented by the Jones Day. As of October 2, 2019, the attorneys
     representing the Ad Hoc Group withdrew from Jones Day and have joined the law firm of Gibson, Dunn &
     Crutcher LLP, which hereinafter represents the Ad Hoc Group.
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 165 of 201 PageID #: 1313




  respect thereto (such facts and circumstances described in clauses (1) and (2), (including, for the
  avoidance of doubt, the existence of this Agreement) the “Specified Matters”);

          WHEREAS, as a result of these negotiations (and in the case of the Administrative
  Agent, as a result of the direction of the Required Lenders to the Administrative Agent set forth
  in Section 12 hereof), the Company and the other Loan Parties have requested, and the Standstill
  Lenders have agreed, solely with respect to the Specified Matters, to enter into this Agreement
  solely for the Standstill Period (as defined below), subject to and in accordance with the terms
  and conditions set forth herein; and

         WHEREAS, the Company and the other Loan Parties have further requested, and the
  Standstill Lenders have agreed, subject to the terms and conditions set forth in this Agreement, to
  amend the Loan Agreement as set forth herein.

          NOW, THEREFORE, in consideration of the covenants and agreements contained
  herein, and for other good and valuable consideration, the receipt and sufficiency of which is
  hereby acknowledged, each Standstill Party, intending to be legally bound hereby, agrees as
  follows:

  1.     1.      Incorporation of Recitals; No Waiver; No Admission of Liability.

         (a)     (a)    Incorporation of Recitals. The Recitals to this Agreement are hereby
                 incorporated by reference as fully set forth herein and the Company, the other
                 Loan Parties, the Administrative Agent, and the Lenders acknowledge these
                 Recitals to be true and correct.

         (b)     (b)     No Waiver. Nothing in this Agreement should in any way be deemed a
                 waiver of any Default or Event of Default relating to any Specified Matter or any
                 other Default, Event of Default, or term or provision of the Loan Agreement or
                 any of the other Loan Documents. The Administrative Agent and the Lenders
                 have not waived or released, are not by this Agreement waiving or releasing, and
                 have no present intention of waiving or releasing, any Defaults or Events of
                 Default relating to the Specified Matters, or any other Defaults or Events of
                 Default that may have occurred prior to the date hereof or that may occur after the
                 date hereof, or any remedies or rights of the Administrative Agent or the Lenders
                 with respect thereto, all of which are hereby reserved. Any waiver of any
                 Defaults or Events of Default relating to the Specified Matters or any other
                 Default or Event of Default shall only be effective if set forth in a written
                 instrument executed and delivered in accordance with the provisions of Section
                 9.02 of the Loan Agreement.

         (c)     (c)     No Admission of Liability. The execution of this Agreement and the
                 fulfillment of its terms is not to be construed as and does not constitute an
                 admission or absence of any right, remedy, claim, defense, liability or wrongdoing
                 or responsibility on the part of any Standstill Party. Entry into this Agreement
                 shall not constitute an admission by the Company or any other Loan Party to the
                 occurrence or non-occurrence of a Default or Event of Default, including with



                                                   2
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 166 of 201 PageID #: 1314




               respect to the Specified Matters. The Standstill Lenders hereby acknowledge that,
               as of the Second Amendment Effective Date, to the best of their knowledge, they
               are not aware of any potential Defaults or Events of Default other than with
               respect to the Specified Covenants relating to the Specified Matters.

  2.   2.      Standstill Period. The “Standstill Period” shall mean the period of time from the
       Effective Date through the earliest of (i) February 7, 2020 (such date, the “Termination
       Date”) (provided that up to and including the Termination Date, the Company, the Ad
       Hoc Group, and the Ad Hoc Group Advisors shall negotiate in good faith with respect to
       the terms of a Comprehensive Amendment), upon the delivery of a notice of termination
       of the Standstill Period by the Required Lenders (which may be delivered in their sole
       discretion), the occurrence of a Default or Event of Default under the Loan Agreement or
       the other Loan Documents or (ii) upon the delivery of a notice of termination of the
       Standstill Period by the Required Lenders (which may be delivered in their sole
       discretion), the occurrence of a Default or Event of Default under the Loan Agreement or
       the other Loan Documents, or (iii) upon the delivery of a notice of termination of the
       Standstill Period by the Required Lenders (which may be delivered in their sole
       discretion), the termination of this Agreement as a result of any breach of, or
       non-compliance with, any provision of this Agreement by the Company or any other
       Loan Party, including without limitation any such breach or non-compliance of or with
       any Affirmative Covenant, Negative Covenant, Milestone, or Other Covenant (each as
       defined herein) by the Company or any other Loan Party, subject, in each case, to any
       applicable cure period expressly set forth herein (each, a “Standstill Event of Default”),
       excluding with respect to clause (ii), for the avoidance of doubt, any Default or Event of
       Default relating to a Specified Matter (the foregoing period, the “Standstill Period”).
       The occurrence of any one of the events described in clauses (i), and (ii), and (iii) of this
       Section 2 shall constitute a “Termination Event” hereunder.

  3.   Sale Process. During the Standstill Period, the Company will market and conduct a sale
       process for substantially all of its assets, free and clear of liabilities (subject to customary
       exceptions), and in accordance with the Milestones set forth herein (the “Sale Process”).
       The Sale Process will be consummated on either an out-of-court or in-court basis
       (including through the filing of chapter 11 cases (the “Chapter 11 Cases”) in a United
       States Bankruptcy Court (the “Bankruptcy Court”) in order to effectuate the Sale
       Process pursuant to 11 U.S.C. § 101-1532 (the “Bankruptcy Case,” and such transaction
       the “Sale Transaction”)).

  4.   3.      Standstill. Subject to the terms and conditions herein set forth and in reliance
       upon the Company’s and the other Loan Parties’ representations, acknowledgments,
       agreements and warranties herein contained, including, without limitation, the
       satisfaction of the conditions precedent set forth in Section 911 herein, the Standstill
       Parties agree that during the Standstill Period, neither the Administrative Agent nor the
       Lenders shall (i) declare, and such parties shall be prohibited from declaring, any Event
       of Default under the Loan Agreement or the other Loan Documents or (ii) otherwise seek
       to exercise any rights or remedies under the Loan Agreement or the other Loan
       Documents, in each case of clauses (i) and (ii) above, to the extent directly relating to any
       Specified Matter. The Administrative Agent’s and the Lenders’ agreement to standstill is


                                                  3
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 167 of 201 PageID #: 1315




       temporary and limited in nature and shall not be deemed: (i) to preclude or prevent the
       Administrative Agent or the Standstill Lenders from exercising any rights and remedies
       under the Loan Documents, applicable law or otherwise arising on account of (A) any
       Default or Event of Default other than those with respect to the Specified Matters, (B) the
       Specified Matters from and after the termination of the Standstill Period following the
       occurrence of a Standstill Event of Default, (C) the Specified Matters from and after the
       Termination Date, or (D) the right to seek payment of attorneys’ fees, financial advisor
       fees, and other costs and expenses in connection with the preparation, negotiation,
       execution and delivery of this Agreement and the exercise of the rights and remedies
       described herein or otherwise in connection with the Loan Documents; (ii) to effect any
       amendment of the Loan Agreement or any of the other Loan Documents, all of which
       shall remain in full force and effect in accordance with their respective terms, as modified
       hereby; (iii) to constitute a waiver of any Default or Event of Default relating to the
       Specified Matters or any other Default or Event of Default (whether now existing or
       hereafter occurring) or any term or provision of the Loan Agreement or any of the other
       Loan Documents; or (iv) to establish a custom or course of dealing among any Loan
       Party, the Administrative Agent and the Standstill Lenders.

  5.   4.      Termination of Agreement. Except as expressly set forth herein, this Agreement
       and all provisions herein, shall terminate upon the occurrence of a Termination Event.

  6.   5.    Affirmative Covenants. Until the occurrence of a Termination Event, the
       Company and the other Loan Parties covenant and agree that during the Standstill Period,
       the Company will (the “Affirmative Covenants”):

       (a)    (a)     furnish monthly 3-statement financials and Key Performance Indicators
              (“KPI”) reporting included in the Company’s management reporting to the Ad
              Hoc Group Advisors (which reporting shall include volume and pricing for the
              top 30 products), in each case no later than thirty (30) days after the end of each
              month; provided that, commencing in January 2020, the 3-statement financials
              shall be retroactively adjusted to be in a format comparable to the Business Plan
              and the 2019 budget on a monthly basis, beginning as of September 30, 2019, and
              shall include a breakdown of manufacturing costs by key components and by
              manufacturing facility; for the avoidance of doubt, the retroactively adjusted
              financials shall be delivered no later than January 30, 2020; provided further that,
              beginning in January 2020, the 3-statement financials shall be reported in a format
              comparable to the existing Business Plan, the 2020 Budget (as defined herein),
              and the updated Business Plan;

       (b)    (b)     provide the Ad Hoc Group Advisors operating statistics broken down by
              facility (e.g., production levels, capacity utilized, etc.) and plant KPIs on a
              monthly basis, in each case no later than thirty (30) days after the end of each
              month;

       (c)    (c)    beginning in January 2020 with respect to December 2019 results, provide
              the Ad Hoc Group Advisors pipeline reporting for each product under
              development, which reports shall include information with respect to (i)


                                                4
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 168 of 201 PageID #: 1316




              manufacturing facility, (ii) product category, , (iii) estimate of filing and launch
              dates, (iv) estimated market size, (v) estimated competitors at launch, (vi)
              projected research and development expenses, (vii) commentary on stage of
              development, with the Company to use reasonable efforts to provide key open
              workstreams and estimated milestones for FDA filing, and (viii) primary
              development facility, if applicable; provided that projected revenue for products
              under development shall be provided with the Business Plan; provided further
              that any molecules names appearing therein may be redacted;

       (d)    (d)      beginning with the first month following the delivery of the Business Plan
              (as defined herein), furnish, by the tenth (10) Business Day of each month,
              monthly reports regarding pending Abbreviated New Drug Applications
              (“ANDAs”) to the Ad Hoc Group Advisors, which reports shall include ANDAs
              submitted to the FDA (as defined below) and the status of FDA approvals with
              respect thereto, estimated market size and known competitor information for each
              such ANDA, and a good faith estimate of the timing of the approval of each such
              ANDA and related competitive approvals; provided that any molecules names
              appearing therein may be redacted; provided further that, commencing in January
              2020, such reports shall also include information with respect to (i) manufacturing
              facility, (ii) product category, (iii) estimate of filing and launch dates, and (iv)
              commentary on outstanding requirements for FDA approval status; provided that
              projected revenue for filed ANDAs shall be provided with the Business Plan;

        (e)   on or prior to the 10th calendar day of each month (or the first Business Day
              thereafter), conduct monthly telephone conferences with all Lenders and permit
              questions from such Lenders and answers, with such telephone conferences being
              split into (1) a Public-Siders and non-Public-Siders portion and (2) a solely
              non-Public-Siders portion; provided that (i) questions from the Lenders shall be
              provided to the Company in writing no later than two (2) Business Days in
              advance and (ii) for the avoidance of doubt, the Company shall not be obligated to
              disclose any material non-public information during the Public-Siders and
              non-Public-Siders portion of such telephone conferences;

       (f)    (f)     on or prior to the 10th calendar day of each month (or the first Business
              Day thereafter), conduct monthly telephone conferences solely with the Ad Hoc
              Group Advisors and any Lenders which have become “restricted” and are then
              subject to non-disclosure agreements in customary form reasonably satisfactory to
              the Company (collectively, the “Restricted Lenders”) with the Company and
              permit questions from the Ad Hoc Group Advisors and Restricted Lenders and
              answers; provided that, to the extent the Restricted Lenders monthly telephone
              conference is combined with the Public-Siders/non-Public-Siders telephone
              conference outlined in Section 56(ce) hereof, such telephone conference will
              include a separate portion solely for Restricted Lenders; provided further that
              questions from the Ad Hoc Group Advisors and Restricted Lenders shall be
              provided to the Company in writing no later than two (2) Business Days in
              advance;



                                                5
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 169 of 201 PageID #: 1317




       (g)   (g)      require its advisors (including, for the avoidance of doubt, PJT Partners
             and AlixPartners) (collectively, the “Company Advisors”) to continue
             conducting weekly status calls with the Ad Hoc Group Advisors, which weekly
             status calls, commencing on the Third Amendment Effective Date, shall, for the
             avoidance of doubt, also include litigation updates from Cravath, Swaine &
             Moore, with respect to ongoing material litigations, including the Fresenius
             litigation and the shareholder litigation and updates with respect to the Sale
             Process; provided that, in addition to the Company Advisors, such status calls will
             be attended at least every other week by Jennifer Bowles or Duane Portwood;
             provided further that a representative of the investment banker engaged with
             respect to the Akorn India Private Ltd. sale process shall provide an email update
             every week to the Ad Hoc Group Advisors on the status of such sale process (or
             email confirmation that there have been no material updates to such sale process);

       (h)   (h)     promptly, but in no event later than 48 hours after receipt, provide the Ad
             Hoc Group Advisors with copies of any material (i) correspondence received from
             the United States Food and Drug Administration (“FDA”), and (ii) cover letters to
             reports delivered to the FDA, in each case solely with regard to any FDA Form
             483 or warning letter;

       (i)   (i)      promptly, but in no event later than 48 hours after receipt by the Company
             or the other Loan Parties, provide to the Ad Hoc Group Advisors copies of any
             warning letter(s), Official Action Indicated, or OAI, statuses, or similar regulatory
             actions by Swissmedic or the Central Drugs Standard Control Organization, or
             CDSCO, regarding those certain manufacturing facilities operated by the
             Company and its Subsidiaries in Amityville, New York, Hettlingen, Switzerland,
             and Paonta Sahib, Himachal Pradesh, India, and those certain research and
             development centers operated by the Company and its Subsidiaries in Vernon
             Hills, Illinois and Cranbury, New Jersey;

       (j)   (j)     promptly, but in no event later than 48 hours after preparation or receipt,
             provide to the Ad Hoc Group Advisors formal minutes for any FDA meeting or
             call to the extent made available to, or prepared by, the Company or the other
             Loan Parties; provided that the Company will be entitled to redact confidential or
             privileged information contained therein;

       (k)   (k)     (i) on or before the 3rd Business Day of each month, provide the Ad Hoc
             Group Advisors with monthly Quality System Corrective Action Plan, or QSCAP,
             update reports, (ii) arrange for monthly update calls between the Ad Hoc Group
             Advisors and the Company’s regulatory counsel, and (iii) arrange for (A) monthly
             update calls with (1) NSF Pharma Biotech (“NSF”) and (2) The Quantic Group
             (“Quantic”), and (B) any other calls with the Company’s cGMP consultants to be
             scheduled at the reasonable request of the Ad Hoc Group Advisors; provided that
             the Company shall use commercially reasonable efforts to organize expedited
             calls among the Company’s third-party cGMP consultants and the Ad Hoc Group
             Advisors when reasonably requested by the Ad Hoc Group Advisors;



                                               6
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 170 of 201 PageID #: 1318




       (l)    (l)     to the extent any third partyThe Company shall commission its own
              Quality of Earnings (“QoE”) or valuation work isreport to be completed, the
              Company on or before March 15, 2020, and shall (i) provide the Ad Hoc Group
              Advisors regular, but in no event less frequently than weekly, updates during the
              drafting of such work productthe same and (ii) promptly, but in no event later
              than 48 hours after receipt, provide a copy of anythe final QoE or valuation
              reports to the Ad Hoc Group Advisors; provided that the Company’s obligations
              with respect to clauses (i) and (ii) hereof, shall be subject to approval of the third
              parties conducting and/or commissioning the applicable analysis; provided further
              that, to the extent the Company is paying for any such analysis, the Company
              shall require the applicable third party to agree to share the analysis with the Ad
              Hoc Group prior to any retention or work being commenced;

       (m)    (m)     (i) provide a weekly status update on the junior capital raise process (the
              “Junior Capital Process”) or any other capital raise or other formal processes
              run by the Company (“Other Process”) to the Ad Hoc Group Advisors and (ii)
              pPromptly, but in no event later than 48 hours after receipt (subject to any
              confidentiality obligations therein), deliver copies to the Ad Hoc Group Advisors
              of all (A) formal process or offering materials provided generally to participants
              in the Junior CapitalSale Process or Other Process, as applicable (which, for the
              avoidance of doubt, shall not be required to include individual Q&A responses to
              diligence requests, unless required by the following proviso), (B) written
              proposals, term sheets, commitment letters, and any other similar materials
              received in connection with the Junior Capital Process or Other Process, as
              applicable; provided that, to the extent there are material developments (as
              determined in good faith by the Company) in the Junior Capital Process or
              OtherSale Process, as applicable, and (C) all bidding materials on a redacted
              basis, including, but not limited to marketing materials; provided that (1) the
              Company shall provideshare with the Ad Hoc Group Advisors with an update
              within 24 hours of suchall binding bids received in connection with the Sale
              Process on an un-redacted basis when, and if, received, and (2) the Company shall
              otherwise communicate any material developments with respect to the Sale
              Process to the Ad Hoc Group Advisors, in good faith; and

       (n)    (n)     continue to retain PJT Partners and AlixPartners consistent with the terms
              of their respective engagement agreements as in effect on the date hereof, or, if
              PJT Partners and AlixPartners are no longer retained by the Company, such other
              financial and restructuring advisors reasonably acceptable to the Ad Hoc Group.

       The failure to comply with any of the Affirmative Covenants shall not constitute a
       Default or Event of Default under the Loan Agreement or the other Loan Documents, but
       shall, following the Cure Period (defined below), constitute a Standstill Event of Default
       that permits the Required Lenders to declare a Termination Event. “Cure Period” shall
       mean five (5) Business Days after the earlier of (x) the Company’s knowledge of its
       breach or failure to comply or (y) notice thereof from the Administrative Agent (which
       notice shall be given solely at the request of the Required Lenders).



                                                7
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 171 of 201 PageID #: 1319




  7.   6.      Negative Covenants. Until the occurrence of a Termination Event, the Company
       and the other Loan Parties covenant and agree that during the Standstill Period the
       Company shall not, and shall not permit any Restricted Subsidiary to, directly or
       indirectly (the “Negative Covenants”):

       (a)    (a)     create, incur, assume, or suffer to exist any Permitted Ratio Indebtedness
              pursuant to Section 6.01(l) of the Loan Agreement (including, for the avoidance
              of doubt, any asset based lending facility or cash flow supported revolver), any
              Indebtedness pursuant to Section 6.01(f) of the Loan Agreement, or any
              Incremental Term Facilities pursuant to Section 2.09 of the Loan Agreement,
              Incremental Term Loans pursuant to Section 2.09 of the Loan Agreement or
              Incremental Notes pursuant to Section 2.09 of the Loan Agreement or in each
              case, create, incur, assume or suffer to exist, any Lien in connection with the
              foregoing; provided, however, that any such Indebtedness (excluding, other than
              with respect to any Loans outstanding under the Loan Agreement as of the date
              hereof, any refinancing of any such Indebtedness) created, incurred, assumed or in
              existence prior to the Effective Date pursuant to, and in reliance on, such sections
              shall be permitted to remain outstanding. For the avoidance of doubt, the
              Company shall not be permitted to incur any new Indebtedness that is
              contractually senior in right of payment or that is secured by Liens that would
              rank senior to the Liens securing the existing Loans, or that primes existing Loans
              in any manner whatsoever (other than ordinary course (i) Capital Lease
              Obligations, (ii) trade obligations, and (iii) similar obligations);

       (b)    (b)     create, incur, assume, or permit to exist any Liens:

              (i)     (i)    pursuant to Section 6.02(l) of the Loan Agreement securing
                      Indebtedness or other obligations in excess of $10 million in the
                      aggregate; or

              (ii)    (ii)  pursuant to Section 6.02(k) of the Loan Agreement or with respect
                      to any Incremental Term Facilities, Incremental Term Loans or
                      Incremental Notes; and

              (iii)   (iii) arising out of Sale and Leaseback Transactions (as defined in the
                      Loan Agreement) permitted by Section 6.06 of the Loan Agreement in
                      excess of $10,000,000 pursuant to Section 6.02(h) of the Loan
                      Agreement.;

              provided, however, that any such Liens (excluding, for the avoidance of doubt,
              any Liens in respect of refinancing Indebtedness prohibited under Section 6(a)
              hereof) created, incurred, assumed or in existence prior to the Effective Date
              pursuant to, and in reliance on, such sections shall be permitted to remain in
              effect;

       (c)    (c)     purchase, hold, or acquire any investment:




                                                8
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 172 of 201 PageID #: 1320




             (i)     (i)     in Equity Interests in a non-Loan Party pursuant to Section 6.04(c)
                     of the Loan Agreement;

             (ii)    (ii)   constituting a loan or advance to a non-Loan Party pursuant to
                     Section 6.04(d) of the Loan Agreement;

             (iii)   (iii) constituting a Guarantee of Indebtedness of a non-Loan Party
                     pursuant to Section 6.04(e) of the Loan Agreement;

             (iv)    (iv)    pursuant to Section 6.04(j) of the Loan Agreement; provided that
                     such investment shall be permissible (x) if limited to all cash
                     consideration or (y) in the case of any (A) out-licensing transactions or
                     other sale of revenue stream rights, up-front payments, milestones,
                     royalties, profit shares, distribution fees, or similar arrangements with
                     respect to core assets, if consummated with the prior written consent of the
                     Required Lenders at such time (which may be withheld in their sole
                     discretion), or (B) out-licensing transactions or other sale of revenue
                     stream rights, up-front payments, milestones, royalties, profit shares,
                     distribution fees, or similar arrangements with respect to non-core assets if
                     consummated with the prior written consent of Required Lenders at such
                     time (which consent shall not be unreasonably withheld or delayed);
                     provided, however, that no consent of the Required Lenders shall be
                     required in connection with out-licensing transactions or other sales of
                     revenue stream rights, up-front payments, milestones, royalties, profit
                     shares, distribution fees, or similar arrangements, with fair market value
                     not in excess of $5 million in the aggregate, with respect to dormant or not
                     fully developed ANDAs and/or products;

             (v)     (v)     constituting a Permitted Acquisition pursuant to Section 6.04(l) of
                     the Loan Agreement; provided that (x) the Company and its Restricted
                     Subsidiaries may consummate Drug Acquisitions in an amount not
                     exceeding $7.5 million in the aggregate, and (y) the Company and its
                     Restricted Subsidiaries may consummate Permitted Acquisitions other
                     than Drug Acquisitions in an amount not exceeding $7.5 million in the
                     aggregate (or, with respect to any such Permitted Acquisitions by
                     non-Loan Parties, not exceeding $2.5 million in the aggregate);

             (vi)    (vi)    constituting Permitted Foreign Loans pursuant to Section 6.04(m)
                     of the Loan Agreement; or

             (vii)   (vii) utilizing the Available Amount pursuant to Section 6.04(n) of the
                     Loan Agreement.;

             provided, however, that any investments purchased, held or acquired (or made
             pursuant to contractual commitments in effect) prior to the Effective Date
             pursuant to, and in reliance on, such sections shall not be limited by this Section
             67(c);



                                               9
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 173 of 201 PageID #: 1321




       (d)    (d)   utilize any asset sale reinvestment rights pursuant to Section 2.11(c) of the
              Loan Agreement;

       (e)    (e)     make a Discounted Voluntary Prepayment pursuant to Section 2.11(g) of
              the Loan Agreement or acquire any Loans pursuant to Section 9.04(e) of the Loan
              Agreement; provided that such Discounted Voluntary Prepayments and
              acquisitions shall be permissible if offered to all Lenders at such time;

       (f)    (f)     make any Extension Offers to any Lenders or enter into any Extensions
              with any Lenders, in each case pursuant to Section 2.23 of the Loan Agreement;
              provided that such Extension Offers and Extensions shall be permissible if
              offered to all Lenders at such time;

       (g)    (g)      declare or make, or agree to declare or make, directly or indirectly, any
              Restricted Payment or prepayment of any Specified Indebtedness pursuant to
              Section 6.08 of the Loan Agreement other than pursuant to Sections 6.08(a)(ii) or
              (a)(iii); provided that any Restricted Payments under Section 6.08(a)(ii) shall not
              be permitted to be paid from Loan Parties to non-Loan Parties;

       (h)         (h)        other than with respect to assets owned by Akorn India Private
              Limited (or the Equity Interests therein), sell, transfer, lease, or otherwise dispose
              of assets pursuant to Section 6.05(h) of the Loan Agreement with an aggregate
              book value in excess of $15 million; provided that, any Net Proceeds from the
              sale of Akorn India Private Limited shall be utilized to prepay outstanding Loans
              on a pro rata basis;

       (i)        (i) sell, transfer, lease, or otherwise dispose of assets pursuant to Section
              6.05(e) of the Loan Agreement or engage in Sale and Leaseback Transactions
              pursuant to Section 6.06 of the Loan Agreement;

       (j)         (j) without prior written consent of the Required Lenders at such time, (i)
              designate any Restricted Subsidiary as an Unrestricted Subsidiary pursuant to
              Section 5.12 of the Loan Agreement, or otherwise create or form any Unrestricted
              Subsidiary, and/or (ii) transfer any assets of the Company or any of its Restricted
              Subsidiaries to any Unrestricted Subsidiary, except as otherwise permitted under
              the Loan Agreement (after giving effect to this Agreement); or

       (k)         (k)        without the prior written consent of the Required Lenders at such
              time, release any existing Loan Guarantors from their Guarantee, otherwise
              release any existing Loan Guarantors from their Obligations, or release any Lien
              or security interest granted by such Loan Guarantors under the Loan Documents
              outside of the ordinary course of business.

       Notwithstanding the foregoing, the Company and its Restricted Subsidiaries may incur
       Indebtedness of the type set forth in Section 6.01(f) of the Loan Agreement and make
       investments in Equity Interests of non-Loan Parties of the type set forth in Section 6.04(c)
       of the Loan Agreement in an aggregate amount not exceeding $15,000,000 in order to
       fund capital expenditures and operations of non-Loan Party Subsidiaries.30,000,000,


                                                10
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 174 of 201 PageID #: 1322




       which amount shall be limited to $15,000,000 after the Third Amendment Effective Date
       (the “Additional Non-Loan Party Investment Amount”), with (x) $7,500,000 of such
       Additional Non-Loan Party Investment Amount being available to the Company as of the
       Third Amendment Effective Date and (y) the remaining $7,500,000 of the Additional
       Non-Loan Party Investment Amount being available to the Company (absent reasonable
       objection from the Ad Hoc Group Advisors) one week after providing the Ad Hoc Group
       Advisors with additional materials and other information with respect to the use of the
       proceeds of any such Additional Non-Loan Party Investment Amount.

       For the avoidance of doubt, any breach of, or failure to comply with any of the Negative
       Covenants set forth above shall result in an immediate Event of Default under the Loan
       Agreement and the Loan Documents.

  8.   7.      Milestones. Until the occurrence of a Termination Event, the Company shall, or
       shall cause, the following to occur by the times and dates set forth below, during the
       Standstill Period (the “Milestones”); provided that any “delivery” required under the
       Milestones shall only require delivery to the Ad Hoc Group Advisors, and shall be in
       form and scope reasonably satisfactory to the Ad Hoc Group Advisors.

       (a)    (a)     (i)      Commencing on April 18, 2019, and continuing until December
              18, 2019, the Company shall deliver a 13-week cash flow forecast on a monthly
              basis, with each subsequent 13-week cash flow forecast delivered on or prior to
              the tenth Business Day of each month. The Company shall deliver monthly
              variance reporting concurrently with each delivery of the 13-week cash flow
              forecast, starting in May 2019.

              (ii)   (ii)    Beginning on January 17, 2020, the Company shall deliver
              13-week cash flow forecasts every other week (with respect to the period ending
              during the immediately preceding week). Beginning with the week of January 6,
              2020, the Company shall deliver variance reporting every week; provided that
              variance reporting subsequent to the Second Amendment Effective Date should
              be compared to both the 13-week cash flow forecast provided to the Ad Hoc
              Group Advisors in December 2019, as well as the new cash flow forecast
              provided every other week. Variances shall be measured on both a weekly and
              cumulative basis and the variance report shall include an MD&A indicating which
              variances are permanent and which are temporary / timing oriented.

              (iii)   (iii) For the avoidance of doubt, under no circumstances shall any
              variance reported constitute a Default, an Event of Default, a Termination Event,
              or otherwise permit termination of this Agreement.

       (b)    (b)    The Company shall deliver a five-year business plan (the “Business
              Plan”) by May 3, 2019, which business plan shall include a balance sheet,
              statement of cash flow, and income statement (including material assumptions) on
              a monthly basis for the first year and on a quarterly basis thereafter.




                                              11
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 175 of 201 PageID #: 1323




       (c)   (c)     On or before January 6, 2020, the Company shall deliver to the Ad Hoc
             Group Advisors a detailed 2020 budget in a format consistent with the 2019
             budget, including all underlying schedules (the “2020 Budget”), with an updated
             version of such 2020 Budget to be provided within 24 hours of board approval to
             the extent the 2020 Budget differs from what has been previously provided to the
             Ad Hoc Group Advisors.

       (d)   (d)    On or before January 6, 2020, the Company shall deliver to the Ad Hoc
             Group Advisors an updated Business Plan in a format consistent with the
             Business Plan delivered on May 3, 2019, with an updated version to be provided
             within 24 hours of board approval of such Business Plan, to the extent the
             updated Business Plan differs from what has been previously provided to the Ad
             Hoc Group Advisors; provided that, for the avoidance of doubt, the updated
             Business Plan shall be accompanied by (i) the rationale behind the inclusion of
             each new product included in updated Business Plan, and (ii) the rationale behind
             the exclusion of each new product excluded from the updated Business Plan.

       (e)   (e)     PJT Partners shall provide a strategic alternatives report (the “Strategic
             Alternatives Report”) by May 31, 2019 to the Ad Hoc Group Advisors, which
             report shall include detailed alternatives to reduce the Lenders’ exposure.

       (f)   On or before January 10, 2020, the Company shall make a proposal to the Ad Hoc
             Group with respect to the Comprehensive Amendment (as defined herein).

       (g)   On or before February 5, 2020, the Company and the Ad Hoc Group shall reach
             an agreement in principle with respect to the Comprehensive Amendment.

       (f)   (h)    On or before January 8, 2020 (or such later date as agreed by the Ad Hoc
             Group), the Company shall execute customary control agreements with the
             applicable depository banks and the Administrative Agent establishing control
             over all deposit accounts, securities accounts, and investment accounts of each
             Loan Party (subject to certain excluded accounts to be agreed), in each case, in
             form and substance reasonably acceptable to the Administrative Agent and the Ad
             Hoc Group.

       (g)   (i)     On or before January 8, 2020, the Company shall use commercially
             reasonable efforts to take all necessary actions to effect the perfection of any lien
             on or security interest in any of the Collateral that is not perfected as of the
             Second Amendment Effective Date, in each case to the extent the Company, the
             Administrative Agent, or the Required Lenders have identified any required
             actions, including filing or recording necessary statements, filings, agreements,
             mortgages, or other instruments (which, in each case, shall be in form and
             substance reasonably acceptable to the Administrative Agent and the Ad Hoc
             Group). For the avoidance of doubt, the use of the term “commercially
             reasonable efforts” in this Section 78(ig) shall in no way limit, replace, or
             otherwise affect the Company’s existing obligations under the Loan Agreement or




                                              12
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 176 of 201 PageID #: 1324




              other Loan Documents, including, but not limited to, the Company’s obligations
              under Section 5.11 of the Loan Agreement with respect to “Further Assurances.”

       The failure to comply with any of the Milestones (with the exception of the Milestones
       contained in Sections 78(f), (g), (h), and (i)) shall not constitute a Default or Event of
       Default under the Loan Agreement or the other Loan Documents, but shall, following the
       Cure Period, constitute a Standstill Event of Default that permits the Required Lenders to
       declare a Termination Event. Notwithstanding the foregoing, failure to comply with the
       Milestones in Sections 78(f), (g), (h), and (i) shall constitute an immediate Event of
       Default under the Loan Agreement.

  9.   Sale Process Milestones. Upon the commencement of and during the Sale Process, until
       the occurrence of a Termination Event, the Company shall, or shall cause, the following
       to occur by the times and dates set forth below, during the Standstill Period, except as
       otherwise extended or modified in writing (including via e-mail) by counsel to the
       Company and the Required Lenders (the “Sale Process Milestones”); provided that any
       “delivery” required under the Milestones shall be in form and scope reasonably
       satisfactory to the Ad Hoc Group Advisors or the Ad Hoc Group, as applicable.

       (a)    To the extent that the bids submitted by third parties (which have not been
              withdrawn) in connection with the Sale Process are sufficient to pay all
              Obligations under the Loan Agreement (taking into account available cash in the
              case of cash free, debt free bids), including for the avoidance of doubt, the Call
              Protection, the Exit Payments, and principal and accrued interest under the Loans
              (the “Par Plus Accrued Milestones”), then:

              (i)     On or before February 17, 2020, the Company shall submit a proposal to
                      the Ad Hoc Group for the consensual use of cash collateral in the Chapter
                      11 Cases (the “Cash Collateral Term Sheet”).

              (ii)    On or before February 21, 2020, the Company shall provide the Ad Hoc
                      Group Advisors a debtor in possession budget , together with a weekly
                      forecast through August 31, 2020 (the “DIP Budget”) and a wind-down
                      budget the “Wind-Down Budget”).

              (iii)   On or before February 21, 2020, the Company shall provide a draft of the
                      bid procedures that will be implemented pursuant to a Sale Transaction in
                      the Chapter 11 Cases (the “Bid Procedures”) and accompanying draft
                      order (the “Bidding Procedures Order”).

              (iv)    On or before February 28, 2020, the Company shall provide the Ad Hoc
                      Group Advisors a copy of the Asset Purchase Agreement shared (or to be
                      shared) with the final bidders in connection with the Sale Process (the
                      “APA”).

              (v)     On or before March 6, 2020, the Company and the Ad Hoc Group
                      Advisors shall have agreed to the form of the Bid Procedures.



                                               13
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 177 of 201 PageID #: 1325




             (vi)     On or before March 6, 2020, the Company and Ad Hoc Group shall reach
                      an agreement in principle with respect to the Cash Collateral Term Sheet,
                      which term sheet shall provide for no additional economic consideration
                      (other than default interest); provided that financial covenant testing to be
                      included in the Cash Collateral Term Sheet shall be determined once the
                      DIP Budget is delivered to the Ad Hoc Group Advisors, which financial
                      covenant testing shall be in form and substance acceptable to the Ad Hoc
                      Group.

             (vii)    The Company shall provide a deadline for refreshed bids from all second
                      round bidders taking part in the Sale Process (the “Second Round Bids”)
                      of March 9, 2020.

             (viii)   On or before March 12, 2020, the Company shall provide to the Ad Hoc
                      Group Advisors with a waterfall analysis based on all Second Round Bids
                      received.

             (ix)     On or before March 27, 2020, binding bids (the “Binding Bids”) in
                      connection with the Sale Process shall be due, provided that Company
                      shall require that, such Binding Bids shall (A) not be subject to any
                      diligence out or financing condition, and (B) include an agreement to
                      provide a deposit not less than 5% of the Company’s total enterprise value
                      (“TEV”), which deposit shall only be due if such Binding Bid is selected
                      by the Company, as specified in the applicable binding bid upon selection
                      as the “Stalking Horse” bid in the Sale Process.

             (x)      On or before March 30, 2020, the Company shall provide to the Ad Hoc
                      Group Advisors a summary of all Binding Bids, including, but not limited
                      to, for each Binding Bid (to the extent provided by the applicable bidder),
                      (A) applicable markups of the APA against the form APA, (B) the
                      applicable purchase price for the Company on a cash free / debt free basis,
                      (C) the financing sources and proposed capital structure backing up each
                      Binding Bid, (D) if applicable, commitment letters for any proposed
                      financing of the purchase price for any Binding Bids, (E) if applicable,
                      outstanding conditions in connection with the Binding Bids and detail
                      surrounding internal approvals required to satisfy the same, and (F)
                      information related to the time remaining until closing on account of any
                      pending Binding Bids; provided that, all information provided pursuant
                      this Section 9(a)(x) shall be un-redacted.

             (xi)     On or before April 5, 2020, the Company shall (A) select the Stalking
                      Horse Bidder (and unless the Company and the Ad Hoc Group Advisors
                      determine that the Sale Process may be effectuated on an out-of-court
                      basis) and (B) commence the Chapter 11 Cases with a stalking horse APA
                      (the “Stalking Horse APA”) and the Bid Procedures; provided that, upon




                                               14
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 178 of 201 PageID #: 1326




                      commencement of the Chapter 11 Cases, all versions of the Stalking
                      Horse APA shall be shared with the Ad Hoc Group Advisors.

             (xii)    On or before May 6, 2020, the Bankruptcy Court shall enter the Bidding
                      Procedures Order (in form and substance reasonably acceptable to the Ad
                      Hoc Group) approving the Bidding Procedures and the Stalking Horse
                      APA in connection with the Sale Transaction.

             (xiii)   Binding bids in connection with the Sale Transaction under the Chapter 11
                      Cases shall be due on or before June 26, 2020.

             (xiv)    If required as set forth in the Bidding Procedures Order, the Company
                      shall conduct an auction for a Sale Transaction by no later than June 30,
                      2020.

             (xv)     On or before July 15, 2020, the Court shall enter an order (in form and
                      substance reasonably acceptable to the Ad Hoc Group) approving the
                      proposed sale of the Company’s assets in connection with the Sale Process
                      (the “Sale Order”).

             If at any time during the Sale Process, no bids exist sufficient to pay all
             Obligations under the Loan Agreement (taking into account available cash in the
             case of cash free, debt free bids), including, for the avoidance of doubt, the Call
             Protection, the Exit Payments, and all principal and accrued interest, there shall be
             an immediate Event of Default under the Loan Agreement, and within three
             Business Days of such occurrence, the Company must toggle into the Non-Par
             Plus Accrued Milestones (defined below) (a “Toggle Event”); provided that,
             Required Lenders may consent to the modification of any applicable Sale Process
             Milestones or other Milestone hereunder or Toggle Event, which consent can be
             communicated in writing by the Ad Hoc Group Advisors (for which, email
             communication will be sufficient).

             The failure to comply with any of the Par Plus Accrued Milestones shall not
             constitute a Default or Event of Default under the Loan Agreement or the other
             Loan Documents, but shall, following the Cure Period, constitute a Standstill
             Event of Default that permits the Required Lenders to declare a Termination
             Event.

       (b)   Upon the occurrence of a Toggle Event, then the following Sale Milestones shall
             immediately come into effect (the “Non-Par Plus Accrued Milestones”):

             (i)      On or before the date that is fourteen (14) days after a Toggle Event, the
                      Company shall provide the Ad Hoc Group Advisors with a standalone
                      restructuring proposal.

             (ii)     On or before February 17, 2020, the Company shall provide to the Ad Hoc
                      Group Advisors with a Cash Collateral Term Sheet.



                                              15
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 179 of 201 PageID #: 1327




             (iii)    On or before the date that is nineteen (19) days after a Toggle Event, the
                      Company shall provide the Ad Hoc Group Advisors with a draft
                      restructuring support agreement (the “RSA”), an analysis of general
                      unsecured claims (the “GUC Analysis”), and an exit/emergence analysis
                      (the “Exit/Emergence Analysis”).

             (iv)     On or before February 21, 2020, the Company shall provide to the Ad Hoc
                      Group Advisors, the proposed Bid Procedures and the Bid Procedures
                      Order.

             (v)      On or before February 21, 2020 (or March 6, 2020, should a Toggle Event
                      occur after February 21, 2020), the Company and the Ad Hoc Group
                      Advisors shall reach an agreement in principle with respect to the Cash
                      Collateral Term Sheet, which term sheet shall provide for no additional
                      economic consideration (other than default interest); provided that
                      financial covenant testing to be included in the Cash Collateral Term
                      Sheet shall be determined once the DIP Budget is delivered to the Ad Hoc
                      Group Advisors, which financial covenant testing shall be in form and
                      substance acceptable to the Ad Hoc Group.

             (vi)     On or before the date that is twenty-six (26) days after a Toggle Event, the
                      Company and the Ad Hoc Group Advisors shall reach an agreement in
                      principal with respect to the RSA.

             (vii)    On or before the date that is twenty-six (26) days after a Toggle Event, the
                      Company shall deliver to the Ad Hoc Group Advisors drafts of any
                      customary first day pleadings for the Chapter 11 Cases, a proposed plan of
                      reorganization (the “Plan”), and a proposed disclosure statement (the
                      “Disclosure Statement”).

             (viii)   On or before February 26, 2020 (or March 6, 2020, should a Toggle Event
                      occur after February 26, 2020), the Company and the Ad Hoc Group
                      Advisors shall reach an agreement in principle on the Bidding Procedures
                      and the Bidding Procedures Order.

             (ix)     On or before the date that is thirty (30) days after a Toggle Event, the
                      Company shall commence the Chapter 11 Cases to consummate either (A)
                      a Sale Transaction pursuant with the Lenders serving as a stalking horse,
                      and entering into a stalking horse APA (the “Credit Bid APA”) in order
                      to exercise their rights to credit bid under the Loan Documents or (B) a
                      transaction backstopped by an executed RSA; provided that, to the extent
                      the Company is pursuing a Sale Transaction, the Company will file a
                      motion seeking approval of the Bidding Procedures, the Bidding
                      Procedures Order, and the Sale Order on the petition date.

             (x)      On or before the date that is thirty-eight (38) days after a Toggle Event,
                      the Company shall file the Plan and Disclosure Statement, which, for the



                                               16
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 180 of 201 PageID #: 1328




                      avoidance of doubt, shall be in form and substance reasonably acceptable
                      to the Ad Hoc Group.

             (xi)     On or before the date that is the sixty-one (61) days after a Toggle Event,
                      the Bankruptcy Court shall enter the Bidding Procedures Order in form
                      and substance reasonably acceptable to the Ad Hoc Group.

             (xii)    On or before the date that is seventy-three (73) days after a Toggle Event,
                      the Bankruptcy Court shall, subject to the court availability, hold a hearing
                      on the adequacy of the Disclosure Statement and enter an order approving
                      the same as well as solicitation of the Plan within one (1) Business Day.

             (xiii)   On or before the date that is one hundred and five (105) days after a
                      Toggle Event, bids for the Sale Transaction shall be due.

             (xiv)    On or before the date that is one hundred and twelve (112) days after a
                      Toggle Event, the Company shall conduct the auction for the 363 Sale.

             (xv)     On or before the date that is one hundred and eighteen (118) days after a
                      Toggle Event, the Bankruptcy Court shall, subject to court availability,
                      hold a confirmation hearing with respect to the Plan and enter an order on
                      the same, which order shall be in form and substance reasonably
                      acceptable to the Ad Hoc Group, within two (2) Business Days.

             (xvi)    On or before the date that is one hundred and nineteen (119) days after a
                      Toggle Event, the Bankruptcy Court shall approve the Sale Transaction
                      and enter the Sale Order.

             (xvii)   On or before the date that is one hundred and nineteen (119) days after a
                      Toggle Event, the effective date of the Plan shall occur; provided, that, if
                      regulatory approvals associated with a Sale Transaction remain pending as
                      of such date, this date shall be automatically extended to the date that is
                      the first Business Day following receipt of all necessary regulatory
                      approvals.

             (xviii) On or before the date that is one hundred and thirty-three (133) days after
                     a Toggle Event, the Sale Transaction shall close; provided, that, if
                     regulatory approvals associated with a Sale Transaction remain pending as
                     of such date, this date shall be automatically extended to the date that is
                     the first Business Day following receipt of all necessary regulatory
                     approvals.

             The failure to comply with any of the Non-Par Plus Accrued Milestones shall not
             constitute a Default or Event of Default under the Loan Agreement or the other
             Loan Documents, but shall, following the Cure Period, constitute a Standstill
             Event of Default that permits the Required Lenders to declare a Termination
             Event; provided that, Required Lenders may consent to the modification of any
             applicable Sale Process Milestones or other Milestone hereunder or Toggle Event,


                                               17
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 181 of 201 PageID #: 1329




              which consent can be communicated in writing by the Ad Hoc Group Advisors
              (for which, email communication will be sufficient).

  10.   8.    Other Covenants.       The Company covenants and agrees that (the “Other
        Covenants”):

        (a)   (a)     Judgment or Damages Claims. During the Standstill Period, the Company
              shall not make any payment (whether individually or in the aggregate, but
              excluding any Permitted Equity Issuance) above the amount covered or coverable
              by third-party insurance (from a creditworthy insurer that has agreed in writing to
              provide coverage) in respect of a final, unappealable judgment, award or
              settlement in, or in order to pay, post, or obtain a bond related to an appeal in, the
              Specified Litigation Matters (as defined below) without the prior written consent
              of the Required Lenders; provided that the Company shall be permitted to make
              payments in respect of the Kogut Matter (as defined below) for attorney fees and
              related costs not to exceed two million dollars ($2,000,000). For the avoidance of
              doubt, the failure to comply with the Other Covenant contained in this Section
              810(a) during the Standstill Period shall result in an immediate Event of Default
              under the Loan Agreement; provided that, the Other Covenant and other
              provisions of this Section 810(a) shall terminate upon the occurrence of a
              Termination Event. The “Specified Litigation Matters” shall mean the
              following litigation, and any litigation related to the following litigation that arises
              out of substantially the same facts and circumstances: Akorn, Inc. v. Fresenius
              Kabi AG, 2018-0300-JTL (Del. Ch.), In re Akorn, Inc. Data Integrity Securities
              Litigation, No. 18-cv-01713 (N.D. Ill.), In re Akorn, Inc. Derivative Litigation,
              No. 18-cv-07374 (N.D. Ill.), Kogut v. Akorn, Inc., No. 646,174 (La. Dist. Ct.) (the
              “Kogut Matter”), and In re: Generic Pharmaceuticals Pricing Antitrust
              Litigation, MDL No. 2724 (E.D. Pa.).

        (b)   Mandatory Prepayment. To the extent either (i) a Toggle Event exists or (ii) the
              Company commences the Chapter 11 Cases without an executed Stalking Horse
              APA with a bid sufficient to pay all Obligations under the Loan Agreement
              (taking into account available cash in the case of cash free, debt free bids),
              including, for the avoidance of doubt, the Call Protection, the Exit Payments, and
              all principal and accrued interest, the Company shall prepay, on a ratable basis,
              within five (5) days prior to the commencement of the Chapter 11 Cases all
              outstanding Loans under the Loan Agreement in an amount that, after giving
              effect to such prepayment, leaves the Company’s pro forma cash balance at an
              amount not to exceed $87,500,000. Notwithstanding anything to the contrary
              contained herein, the Other Covenant contained in this Section 10(b) shall survive
              any Termination Event.

              (b)     Comprehensive Amendment. The Company and the Required Lenders
              shall each negotiate in good faith to enter into a comprehensive amendment of the
              Loan Agreement (the “Comprehensive Amendment”) on or prior to the
              Termination Date, which comprehensive amendment shall be in form and
              substance acceptable to the Required Lenders at such time, and which, in any


                                                18
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 182 of 201 PageID #: 1330




               event, shall include a modification to require affected Lender consent for
               modifications to the pro rata sharing and waterfall provisions of the Loan
               Agreement. If a Comprehensive Amendment is not entered into by:

                            (i)       November 15, 2019, then the Company shall (x) pay the
                              Lenders a one-time fee of 0.625% of the principal amount of the
                              Loans outstanding on the date thereof, which fee shall be payable
                              in kind by capitalizing and adding such amount to the outstanding
                              principal balance of the Loans, and (y) pledge to the
                              Administrative Agent (for the benefit of the Secured Parties) all
                              Equity Interests of any CFC or FSHCO held by any Loan Parties
                              that are not pledged as of such date; and

                            (ii)      February 7, 2020 (the “Comprehensive Amendment
                              Deadline”); provided that (A) until the Comprehensive
                              Amendment Deadline, the Company shall negotiate in good faith
                              with the Ad Hoc Group Advisors and/or the Ad Hoc Group with
                              respect to the terms of the Comprehensive Amendment, (B) the
                              Company shall make a proposal to the Ad Hoc Group Advisors
                              with respect to the Comprehensive Amendment by January 10,
                              2020, and (C) the Company and the Ad Hoc Group Advisors
                              and/or the Ad Hoc Group will reach an agreement in principle with
                              respect to the Comprehensive Amendment by February 5, 2020.
                              Failure to enter into a Comprehensive Amendment or to meet any
                              of the other requirements of this Section 8(b) shall constitute an
                              immediate Event of Default under the Loan Agreement.

               Notwithstanding anything to the contrary contained herein, the Other Covenant
               contained in this Section 8(b) shall survive any Termination Event.

        (c)    (c)     Payment of Ad Hoc Group Advisors’ Fees and Expenses. During the
               Standstill Period, the Company shall pay (a) the fees and expenses of Gibson
               Dunn, as counsel to the Ad Hoc Group, in accordance with that certain Fee and
               Expense Reimbursement Agreement dated November 15, 2019, and (b) the fees
               and expenses of Greenhill, as financial advisor to the Ad Hoc Group, in
               accordance with that certain engagement letter dated January 29, 2019. For the
               avoidance of doubt, the failure to comply with the Other Covenant contained in
               this Section 810(c) during the Standstill Period shall result in an immediate Event
               of Default under the Loan Agreement.

  11.   9.     Conditions to the Effectiveness of this Agreement. The effectiveness of this
        Agreement is subject to the satisfaction (or waiver in accordance with the terms hereof)
        of each of the following conditions (the date on which such conditions are satisfied or
        waived, the “Effective Date”):

        (a)    (a)   Delivery of Agreement. This Agreement, duly authorized and executed by
               the Company, the Administrative Agent and the Standstill Lenders (constituting



                                                19
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 183 of 201 PageID #: 1331




             the Required Lenders at such time), shall have been delivered to each of the
             Company, the Administrative Agent, and the Standstill Lenders.

       (b)   (b)     No Default. Except for any Default or Event of Default with respect to the
             Specified Matters, both immediately before and after giving effect to this
             Agreement, no Default or Event of Default would then exist or would result
             therefrom.

       (c)   (c)     Representations and Warranties. Except with respect to the Specified
             Matters, all representations and warranties of the Company and the other Loan
             Parties set forth herein, in the Loan Agreement and in any other Loan Document
             shall be true and correct in all material respects (or, with respect to those
             representations and warranties expressly limited by their terms by materiality or
             material adverse effect qualifications, in all respects) as of the Effective Date as if
             made on such date (except to extent that such representations and warranties
             expressly relate to an earlier date, in which case they shall be true and correct in
             all material respects as of such date).

       (d)   (d)     No Material Adverse Effect. Both immediately before and after giving
             effect to this Agreement, no Material Adverse Effect shall have occurred and be
             continuing or would result therefrom, excluding a Material Adverse Effect (if
             any) relating to any of the Specified Matters.

       (e)   (e)     Closing Certificate. The Administrative Agent shall have received a
             certificate, dated as of the date hereof, of a duly authorized officer of the
             Company, to the effect that, at and as of the Effective Date, both before and after
             giving effect to this Agreement, the conditions specified in this Section 911
             (including clauses (b), (c), and (d) hereof) have been satisfied or waived.

       (f)   (f)     Standstill Fee. The Company shall have paid, and the Administrative
             Agent shall have received, for the ratable benefit of each Standstill Lender, a
             one-time fee equal to 1.75% of the aggregate principal amount of the Loans of
             such Lender on the date hereof (the “Standstill Fee”), which Standstill Fee shall
             be payable in kind by capitalizing and adding such amount to the outstanding
             principal balance of the Loans on the Effective Date, and shall be deemed fully
             earned when paid, shall not be refundable for any reason, and shall be payable
             without setoff, defense or counterclaim of any kind (and the provisions of Section
             2.18(d) of the Loan Agreement are hereby waived in connection with the payment
             of the Standstill Fee).

       (g)   (g)     Fees and Expenses. The Company shall (i) pay or reimburse all
             reasonable and documented fees and expenses for Gibson Dunn, as legal advisor
             to the Ad Hoc Group, and Greenhill, as financial advisor to the Ad Hoc Group, on
             the terms set forth herein to the extent invoiced at least one (1) Business Day prior
             to the Effective Date and (ii) pay or reimburse all reasonable and documented
             out-of-pocket fees and expenses of the Administrative Agent in connection with
             this Agreement and the other Loan Documents (including reasonable



                                               20
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 184 of 201 PageID #: 1332




              out-of-pocket fees, costs, and expenses of outside counsel for the Administrative
              Agent) to the extent invoiced at least one (1) Business Day prior to the Effective
              Date.

        (h)   (h)     Material Subsidiary Refresh. The Company shall (i) deliver duly executed
              Joinder Agreements from all Material Subsidiaries that were not Loan Parties
              prior to the Effective Date, and (ii) to the extent any or all Domestic Subsidiaries
              that were not Material Subsidiaries prior to the Effective Date exceed ten percent
              (10%) of EBITDA for the four consecutive fiscal quarter period most recently
              ended or ten percent (10%) of Total Assets as of the end of such period, certify
              that the Company has designated Domestic Subsidiaries as Material Subsidiaries
              to eliminate such excess, and any Domestic Subsidiaries so designated shall
              thereafter constitute Material Subsidiaries for all purposes under the Loan
              Agreement and the other Loan Documents.

  12.   10.   Representations and Warranties.

        (a)         (a)      Each of the Company and the other Loan Parties hereby represents
              and warrants to the Administrative Agent and the Lenders that as of the Effective
              Date:

              (i)     (i)     the execution, delivery and performance of this Agreement and the
                      Company’s and Loan Parties’ obligations hereunder have been duly
                      authorized by all necessary corporate or limited liability company action
                      (as applicable);

              (ii)    (ii)    this Agreement has been duly executed and delivered by the
                      Company and each other Loan Party and constitutes, when executed and
                      delivered by the other parties hereto, a legal, valid and binding obligation
                      of the Company and such Loan Party, enforceable against the Company or
                      such Loan Party in accordance with its terms, except as such
                      enforceability may be limited by applicable bankruptcy, insolvency,
                      reorganization, moratorium or other laws affecting creditors’ rights
                      generally and subject to general principles of equity, regardless of whether
                      considered in a proceeding in equity or at law;

              (iii)   (iii) no approval, consent, exemption, authorization, or other action by,
                      or notice to, or filing with, any Governmental Authority or any other
                      Person is necessary or required in connection with (a) the execution,
                      delivery or performance by, or enforcement against, any Loan Party of this
                      Agreement, except for (i) the approvals, consents, exemptions,
                      authorizations, actions, notices and filings which have been duly obtained,
                      taken, given or made and are in full force and effect and (ii) those
                      approvals, consents, exemptions, authorizations or other actions, notices
                      or filings, the failure to obtain or make which could not reasonably be




                                                21
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 185 of 201 PageID #: 1333




                       expected to have a Material Adverse Effect or (b) the exercise by any
                       Lender of its rights under this Agreement;

               (iv)    (iv)     except with respect to the Specified Matters, each of the
                       representations and warranties made by any Loan Party set forth in Article
                       III of the Loan Agreement or in any other Loan Document is true and
                       correct in all material respects (unless otherwise qualified by materiality or
                       the occurrence of a Material Adverse Effect, in which case such
                       representation and warranty is true and correct in all respects) as of the
                       date hereof with the same effect as though made on and as of the date
                       hereof, except to the extent such representations and warranties expressly
                       relate to earlier dates; and

               (v)     (v)     no Default or Event of Default has occurred and is continuing
                       other than any Default or Event of Default with respect to the Specified
                       Matters.

        (b)    (b)     Each of the Standstill Parties hereby represents and warrants that each of
               the following statements is true, accurate and complete as to such party as of the
               date hereof:

               (i)     (i)     such Standstill Party has carefully read and fully understands all of
                       the terms and conditions of this Agreement;

               (ii)    (ii)    such Standstill Party has consulted with, or had a full and fair
                       opportunity to consult with, an attorney regarding the terms and conditions
                       of this Agreement;

               (iii)   (iii) such Standstill Party has had a full and fair opportunity to
                       participate in the drafting of this Agreement;

               (iv)    (iv)    such Standstill Party is freely, voluntarily and knowingly entering
                       into this Agreement; and

               (v)     (v)     in entering into this Agreement, such Standstill Party has not relied
                       upon any representation, warranty, covenant or agreement not expressly
                       set forth herein or in the other Loan Documents.

  13.   11.   Amendments to the Loan Agreement. Effective as of the Effective Date, the Loan
        Agreement is hereby amended as set forth below:

        (a)    (a)     Section 1.01 of the Loan Agreement is hereby amended to add the
               definitions of “Exit Payments,” “First Amendment,” “First Amendment
               Effective Date,” “Sale Process,” “Second Amendment,” “Second Amendment
               Effective Date,” “Standstill Event of Default,” and “Standstill Period,” “Third
               Amendment," “Third Amendment Effective Date” as follows:




                                                 22
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 186 of 201 PageID #: 1334




             (i)      Ad Hoc Group: as defined in the Third Amendment.

             (ii)     Ad Hoc Group Advisors: as defined in the Third Amendment.

             (iii)    Exit Payment: (a) If the Sale Process is approved by the Bankruptcy Court
                      on or prior to July 15, 2020, then (i) if the Sale Process is consummated on
                      or prior to July 15, 2020, 0.50% of the aggregate principal amount of the
                      Loans of the applicable Lender then outstanding (i.e., 50 basis points), or
                      (ii) if the Sale Process is consummated after July 15, 2020, 0.75% of the
                      aggregate principal amount of the Loans of the applicable Lender then
                      outstanding (i.e., 75 basis points); and (b) If the Sale Process is not
                      approved by the Bankruptcy Court on or prior to July 15, 2020, then (i) if
                      the Sale Process is consummated on or prior to August 15, 2020, 1.00% of
                      the aggregate principal amount of the Loans of such Lender then
                      outstanding (i.e., 100 basis points), or (ii) if the Sale Process is
                      consummated after August 15, 2020, 2.00% of the aggregate principal
                      amount of the Loans of such Lender then outstanding (i.e., 200 basis
                      points).

             (ii)     (i)   First Amendment: that certain Standstill Agreement and First
                      Amendment to Loan Agreement dated as of May 6, 2019, among the
                      Borrower, the Lenders party thereto, and the Administrative Agent.

             (iii)    (ii)    First Amendment Effective Date: the date on which the conditions
                      precedent specified in Section 9 of the First Amendment have been
                      satisfied or waived in accordance with the terms thereof.

             (iv)     Sale Process: as defined in the Third Amendment.

             (v)      (iii) Second Amendment: that certain First Amendment to Standstill
                      Agreement and Second Amendment to Loan Agreement dated as of
                      December 15, 2019, among the Borrower, the Lenders party thereto, and
                      the Administrative Agent.

             (vi)     (iv)   Second Amendment Effective Date: the date on which the
                      conditions precedent specified in Section 3 of the Second Amendment
                      have been satisfied or waived in accordance with the terms thereof.

             (vii)    (iii)   Standstill Event of Default: as defined in the First Amendment.

             (viii)   (iv)    Standstill Period: as defined in the SecondThird Amendment.

             (ix)     Third Amendment: that certain Second Amendment to Standstill
                      Agreement and Third Amendment to Loan Agreement dated as of
                      February 12, 2019, among the Borrower, the Lenders party thereto, and the
                      Administrative Agent.




                                               23
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 187 of 201 PageID #: 1335




             (x)    Third Amendment Effective Date: the date on which the conditions
                    precedent specified in Section 3 of the Third Amendment have been
                    satisfied or waived in accordance with the terms thereof.

       (b)   (b)    Section 1.01 of the Loan Agreement is hereby amended:

             (i)     (i) by amending and restating the definition of “Applicable Rate” to read
             as follows:

                    (a)     (a) prior to the First Amendment Effective Date, with respect to
                    any Eurodollar Loan or any ABR Loan, as the case may be, the applicable
                    rate per annum set forth below under the caption “Eurodollar Spread” or
                    “ABR Spread”, as the case may be, based upon the Ratings Level
                    applicable on such date:

                          Ratings Level    Index Ratings   Eurodollar          ABR Spread
                                           (Moody’s/S&P) Spread
                          Level I          B1/B+ or higher 4.25%               3.25%

                          Level II         B2/B              4.75%             3.75%

                          Level III        B3/B- or lower    5.50%             4.50%


                    (b)    (b) commencing on (and including) the First Amendment Effective
                    Date and ending on (but excluding) the Second Amendment Effective
                    Date, with respect to any Eurodollar Loan or any ABR Loan, as the case
                    may be, the applicable rate per annum set forth below under the caption
                    “Eurodollar Spread” or “ABR Spread”, as the case may be, based upon the
                    Ratings Level applicable on such date:

                          Ratings Level    Index Ratings   Eurodollar          ABR Spread
                                           (Moody’s/S&P) Spread
                          Level I          B1/B+ or higher 5.75%               4.75%

                          Level II         B2/B              6.25%             5.25%

                          Level III        B3/B- or lower    7.00%             6.00%


                    provided that 0.75% (i.e., 75 basis points) of such Applicable Rate shall
                    be payable in kind by capitalizing and adding such amount to the
                    outstanding principal balance of the Loans on the applicable Interest
                    Payment Date);

                    (c)     (c) commencing on (and including) the Second Amendment
                    Effective Date and ending on (but excluding) the date of a Standstill Event
                    of Default (i) 9.00% per annum for any ABR Loan, and (ii) 10.00% per


                                             24
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 188 of 201 PageID #: 1336




                    annum for any Eurodollar Loan; provided that 0.75% (i.e., 75 basis points)
                    of such Applicable Rate shall be payable in kind by capitalizing and
                    adding such amount to the outstanding principal balance of the Loans on
                    the applicable Interest Payment Date); and

                    (d)     if at any time during the Sale Process, (i) no bids exist which are
                    sufficient to pay all Obligations (including, for the avoidance of doubt, the
                    Call Protection and Exit Payments) or (ii) no further third-party bids exist,
                    then then from the occurrence of such date until the date of a Standstill
                    Event of Default, (A) 11.50% per annum for any ABR Loan, and (B)
                    12.50% per annum for any Eurodollar Loan; provided that 0.75% (i.e., 75
                    basis points) of such Applicable Rate shall be payable in kind by
                    capitalizing and adding such amount to the outstanding principal balance
                    of the Loans on the applicable Interest Payment Date);

                    (e)    (d) commencing on (and including) the date of a Standstill Event
                    of Default, (i) 90.50% forshall be added to the then in effect Applicable
                    Rate of any ABR Loan, and (ii) 10.50% for any or Eurodollar Loan;
                    provided that 1.25% (i.e., 125 basis points) of such Applicable Rate shall
                    be payable in kind by capitalizing and adding such amount to the
                    outstanding principal balance of the Loans on the applicable Interest
                    Payment Date); provided further that the Applicable Rate pursuant to this
                    section (de) shall remain payable and continue to accrue following a
                    Termination Event and the Termination Date.; and

                    (f)      upon the occurrence of any of the events described in sections
                    (d)(i), (d)(ii), and (e) above, Required Lenders shall give notice to the
                    Agent, and upon receipt of such notice, the Agent shall be authorized to
                    accrue and pay such additional amounts to the Lenders, as and when
                    applicable.

             (ii)   by amending and restating the definition of “Interest Payment Date” by
             adding the following proviso to the end of the definition:

                    “provided that, commencing on the Second Amendment Effective Date,
                    the Interest Payment Date for ABR Loans and Eurodollar Loans shall be
                    the first Business Day of each month.”

       (c)   Section 2.09(b)(i) of the Loan Agreement is hereby amended and restated in its
             entirety to read as follows:

                    “(i) no Event of Default shall have occurred and be continuing or would
                    result therefrom, except in the case of an Incremental Term Facility
                    incurred to finance a Permitted Acquisition or other Permitted Investment,
                    such requirement shall be subject to customary “certain funds provisions”
                    if otherwise agreed by the Lenders providing such Incremental Term
                    Facility (but in any event shall be subject to no Event of Default as



                                             25
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 189 of 201 PageID #: 1337




                    described in clause (a), (b), (h), (i), (j), or (r) of Article VII having
                    occurred or be continuing);”

       (d)   (c)    Section 2.11(a) of the Loan Agreement is hereby amended by deleting the
             word “and,” prior to clause (3) and adding the following as clause (4):

                    “and (4) notwithstanding anything in this Agreement to the contrary, in the
                    event of anyupon maturity, acceleration, termination, conversion, and/or
                    payment, prepayment, or repayment for any reason (but excluding any
                    mandatory prepayments under Section 2.11(c) or 2.11(d)) of the Loans
                    during the Standstill Period (including, without limitation, upon or after
                    the maturity or acceleration of the Loans as a result of the occurrence of
                    any Event of Default or otherwise, to the extent any such acceleration is
                    not prohibited by the terms of Section 3 of the First Amendment (as
                    amended by the Second Amendment and the Third Amendment)), the
                    Company shall pay the Lenders (a) a premium of 1.500%(i) on or prior to
                    June 1, 2020, 1.500%, (ii) after June 1, 2020, but on or prior to July 30,
                    2020, 1.00%, and (iii) after July 30, 2020, 0.500%, in each case of clauses
                    (i), (ii), and (iii) above, of the outstanding principal amount of thesuch
                    Loans so prepaidon the date of such maturity, acceleration, termination,
                    conversion, or payment, prepayment, or repayment (such premium, the
                    “Call Protection”) plus (b) any Exit Payments, calculated as of the date of
                    any such prepayment, repayment, or acceleration.”thereof; provided that,
                    for the avoidance of doubt, the Call Protection and Exit Payments shall
                    constitute Obligations under the Loan Agreement, including without
                    limitation, in connection with the Lenders’ right to credit bid in any
                    proceeding under Chapter 11 of Title 11 of the United States Code (the
                    “Bankruptcy Code”).”

       (e)   (d)     Section 2.13(c) of the Loan Agreement is hereby amended and restated as
             follows:

                    “(c) Notwithstanding the foregoing, upon the occurrence of any Event of
                    Default; for avoidance of doubt, to include the right to accelerate on
                    account of an Event of Default under Article VII(r), the Loans and all
                    other Obligations, shall bear interest at a rate per annum equal to 2.00%
                    plus the Applicable Rate then in effect.”

       (e)   Section 5.01(a) is hereby amended to add the following proviso at the end of the
             Section:

                    “provided that, the Borrower shall not be required to deliver any items in
                    connection with this Section 5.01(a) without a “going concern” or like
                    qualification or exception for such year to the extent the Borrower has
                    delivered a Quality of Earnings report to the Ad Hoc Group Advisors;”

       (f)   Article V is hereby amended by adding a new Section 5.13 as follows:



                                             26
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 190 of 201 PageID #: 1338




                     “Prior Written Notice of Bankruptcy Filing. The Loan Parties and
                     Restricted Subsidiaries, as applicable, shall provide the Ad Hoc Group
                     Advisors with written notice at least seven (7) Business Days’ prior to
                     commencing any proceedings under Chapter 7 or Chapter 11 of the
                     Bankruptcy Code; provided that, following receipt of such written notice
                     by the Ad Hoc Group Advisors, the Required Lenders shall be entitled to
                     accelerate the Obligations then outstanding under this Agreement one (1)
                     Business Day prior to the date of commencement of such proceedings as
                     specified in such notice.”

       (g)   Article VII is hereby amended as follows:

             (i)     by deleting the word “or” at the end of Article VII(p);

             (ii)    by adding the word “or” at the end of Article VII(q);

             (iii)   by adding a new Article VII(r) as follows:

                     “any Loan Party or Restricted Subsidiary shall fail to observe or perform
                     any covenant, condition, or agreement contained in Section 5.13.”

             (iv)    by amending and restating the final paragraph of Article VII as follows:

                     “then, and in every such event (other than an event with respect to the
                     Borrower described in clause (h), (i) or (r) of this Article), and at any time
                     thereafter during the continuance of such event, the Administrative Agent
                     may, and at the request of the Required Lenders shall, by notice to the
                     Borrower, take the following action: declare the Loans then outstanding
                     to be due and payable in whole (or in part, but ratably as among the Loans
                     at the time outstanding, in which case any principal not so declared to be
                     due and payable may thereafter be declared to be due and payable),
                     whereupon the principal of the Loans so declared to be due and payable,
                     together with accrued interest thereon and all fees and other obligations of
                     the Borrower accrued hereunder, shall become due and payable
                     immediately, without presentment, demand, protest or other notice of any
                     kind, all of which are hereby waived by the Borrower; and in the case of
                     any event with respect to the Borrower described in clause (h), (i), or (r) of
                     this Article, the principal of the Loans then outstanding, together with
                     accrued interest thereon and all fees and other obligations of the Borrower
                     accrued hereunder, shall automatically become due and payable, without
                     presentment, demand, protest or other notice of any kind, all of which are
                     hereby waived by the Borrower. Upon the occurrence and the continuance
                     of an Event of Default, the Administrative Agent may, and at the request
                     of the Required Lenders shall, exercise any rights and remedies provided
                     to the Administrative Agent under the Loan Documents or at law or
                     equity, including all remedies provided under the UCC.




                                               27
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 191 of 201 PageID #: 1339




        (h)    (e)    Section 8.06 of the Loan Agreement is hereby amended to delete the
               second sentence in its entirety and replace it with the following sentence:

                       Upon any such resignation, the Required Lenders shall have the right to
                       appoint a successor.

        (i)    (f)     Section 9.04(b)(i)(A) is amended and restated as follows:

                       “[Reserved]; and”

        (j)    (g)     Section 9.04(e) is amended and restated in its entirety as follows:

               “(e) Notwithstanding anything to the contrary contained herein, (x) no Lender
               may assign all or a portion of its rights and obligations under this Agreement in
               respect of its Loans to the Borrower, any Restricted Subsidiary, or any
               Unrestricted Subsidiary without the prior written consent of the Required Lenders
               and (y) the Borrower, any Restricted Subsidiary, or any Unrestricted Subsidiary
               may not purchase or prepay Loans without the prior written consent of the
               Required Lenders in each case in accordance with Section 2.11(g); provided that
               (i) any Loans acquired by the Borrower, any Restricted Subsidiary, or any
               Unrestricted Subsidiary shall be automatically retired and cancelled concurrently
               with the acquisition thereof, and (ii) no Default or Event of Default shall have
               occurred and be continuing at the time of such assignment or sale, nor would
               result therefrom.”

        (k)    (f)     For the avoidance of doubt, the amendments set forth in this Section 114
               shall survive any termination of this Agreement.

  14.   12.     Direction to the Administrative Agent; Indemnity. Each Lender party hereto
        hereby consents, authorizes and directs the Administrative Agent to execute and deliver
        this Agreement and to take the actions contemplated herein. Each Standstill Party
        confirms and agrees that (i) the Administrative Agent is only entering into this
        Agreement at the direction of the Required Lenders, (ii) subject to the terms of the Loan
        Agreement and the other Loan Documents (including this Agreement), any action or
        inaction taken hereunder by the Administrative Agent shall be at the express direction of
        the Required Lenders (including, without limitation, any determination that a Default,
        Event of Default, and/or Standstill Event of Default has occurred and/or that the
        Standstill Period has ended) and (iii) the indemnification provisions set forth in the Loan
        Agreement and the other Loan Documents (including, without limitation, the
        indemnification provisions set forth in Sections 9.03(b) and 9.03(c) of the Loan
        Agreement) shall apply to actions taken by the Administrative Agent in connection with
        this Agreement.

  15.   13.    Miscellaneous.

        (a)    (a)    Amendment. No provision or term hereof may be amended, modified or
               otherwise changed except by an instrument in writing, specifying the same, duly
               executed by the requisite parties in accordance with Section 9.02 of the Loan


                                                28
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 192 of 201 PageID #: 1340




             Agreement. For the avoidance of doubt, any extension of the Termination Date
             hereunder shall not constitute a postponement of any scheduled date of payment
             of the principal amount of any Loan, or the date for the payment of any interest,
             fees or other Obligations, or a waiver or excuse of any such payment, in each case
             for purposes of Section 9.02(b)(iii) of the Loan Agreement.

       (b)   (b)     GOVERNING LAW; SUBMISSION TO JURISDICTION; SELECTION
             OF FORUM. THIS AGREEMENT IS TO BE GOVERNED BY AND
             CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
             NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
             PERFORMED IN SUCH STATE, WITHOUT GIVING EFFECT TO THE
             CONFLICT OF LAWS PRINCIPLES THEREOF. Each Standstill Party hereto
             agrees that it shall bring any action or proceeding in respect of any claim arising
             out of or related to this Agreement in any U.S. Federal (or, if such court lacks
             subject matter jurisdiction, New York State) court sitting in New York, New York
             (or court of proper appellate jurisdiction) (the “Chosen Courts”), and solely in
             connection with claims arising under this Agreement: (a) irrevocably submits to
             the exclusive jurisdiction of the Chosen Courts; (b) waives any objection to laying
             venue in any such action or proceeding in the Chosen Court; and (c) waives any
             objection that the Chosen Courts are an inconvenient forum or does not have
             personal jurisdiction over any Standstill Party hereto or constitutional authority to
             finally adjudicate the matter; provided that, for the avoidance of doubt, this
             Section 135(b) does not supersede, amend or modify the provisions of Section
             9.09 of the Loan Agreement, which shall continue to apply in accordance with its
             terms, including with respect to any Defaults or Events of Default asserted under
             the Loan Agreement.

       (c)   (c)  Trial by Jury Waiver. EACH STANDSTILL PARTY HERETO
             IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN
             ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
             AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

       (d)   (d)     Entire Agreement. This Agreement, inclusive of its schedule, represents
             the entire understanding and agreement among the Standstill Parties with respect
             to the subject matter hereof, and supersedes all prior agreements, if any, among
             them with respect thereto. Each of the Standstill Parties acknowledges that it has
             not relied upon any representations by any other Standstill Party or anyone acting
             on behalf of any Standstill Party in entering into this Agreement.

       (e)   (e)     Counterparts. This Agreement may be executed in as many counterparts
             as may be convenient or required. It shall not be necessary that the signature of,
             or on behalf of, each party, or that the signature of all persons required to bind any
             party, appear on each counterpart. Signatures to this Agreement, any amendment
             hereof and any notice given hereunder, transmitted by telecopy or PDF, and the
             photocopy of any signature page, shall be valid and effective to bind the Standstill




                                              29
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 193 of 201 PageID #: 1341




             Party so signing. All such counterparts shall collectively constitute a single
             instrument.

       (f)   (f)     Waiver. Any provision hereof may be waived only by written instrument
             making specific reference to this Agreement signed by the requisite parties in
             accordance with Section 9.02 of the Loan Agreement. The waiver by any
             Standstill Party hereto of a breach of any provision of this Agreement shall not
             operate or be construed as a further or continuing waiver of such breach or as a
             waiver of any other or subsequent breach. No failure on the part of any Standstill
             Party to exercise, and no delay in exercising, any right, power or remedy
             hereunder shall operate as a waiver thereof, nor shall any single or partial exercise
             of such right, power or remedy by such Standstill Party preclude any other or
             further exercise thereof or the exercise of any other right, power or remedy.

       (g)   (g)    Interpretation.   This Agreement is the result of negotiation and,
             accordingly, no presumption or burden of proof will arise with respect to any
             ambiguity or question of intent concerning this Agreement favoring or disfavoring
             any party to this Agreement by virtue of the authorship of any provision of this
             Agreement.

       (h)   (h)    Reliance.

             (i)    (i)     The Loan Parties acknowledge and agree that, notwithstanding
                    anything to the contrary set forth in this Agreement, the Administrative
                    Agent and the Standstill Lenders do not have, nor shall have, an obligation
                    to: (A) subject to the obligations set forth in Section 810(b) hereof, amend
                    the Loan Agreement or any other Loan Document or otherwise restructure
                    the Obligations; (B) other than with respect to any continuation of
                    outstanding Eurodollar Loans or any conversion of outstanding ABR
                    Loans into Eurodollar Loans, make any further loans, advances or
                    extension of credit to or for the benefit of the Loan Parties, (C) extend the
                    Standstill Period; (D) refrain from terminating the Standstill Period upon
                    the occurrence of any Standstill Event of Default or (E) enter into any
                    other instruments, agreements or documents regarding any of the same
                    with the Loan Parties, and that neither the Administrative Agent nor the
                    Lenders, nor any of their respective representatives, have made any
                    agreements with, or commitments or representations or warranties to, the
                    Loan Parties (either in writing or orally), other than as expressly stated in
                    this Agreement.

             (ii)   (ii)    The Loan Parties expressly understand and further agree that the
                    Administrative Agent and the Lenders are relying on all terms, covenants,
                    conditions, warranties and representations set forth in this Agreement as a
                    material inducement to the Administrative Agent and the Lenders to enter
                    into this Agreement and to standstill from exercising the Administrative




                                              30
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 194 of 201 PageID #: 1342




                    Agent’s and the Lenders’ rights and remedies as specifically set forth
                    herein.

       (i)   (i)    Cumulative Remedies.

             (i)    (i)     Except as otherwise specifically provided in this Agreement, the
                    rights, powers, authorities, remedies, interests and benefits conferred upon
                    the Administrative Agent and the Lenders by and as provided in this
                    Agreement are intended to supplement, and be in addition to (and, except
                    as expressly set forth herein, shall not in any way replace, supersede,
                    amend, limit or restrict), the rights, powers, authorities, remedies,
                    interests, and benefits conferred by the Loan Agreement and the other
                    Loan Documents.

             (ii)   (ii)   No delay on the part of the Administrative Agent or the Lenders in
                    the exercise of any power, right or remedy under this Agreement, the Loan
                    Agreement or any other Loan Document at any time shall operate as a
                    waiver thereof, and no single or partial exercise by the Administrative
                    Agent or the Standstill Lenders of any power, right or remedy shall
                    preclude other or further exercise thereof or the exercise of any other
                    power, right or remedy.

       (j)   (j)     Relationship. The Loan Parties agree that the relationship between the
             Administrative Agent and the Lenders, on one hand, and the Loan Parties, on the
             other hand, is that of creditor and debtor and not that of partners or joint
             venturers. This Agreement does not constitute a partnership agreement, or any
             other association between the Administrative Agent, the Lenders and the Loan
             Parties. The Loan Parties acknowledge that the Administrative Agent and the
             Lenders have acted at all times only as a creditor to the Loan Parties within the
             normal and usual scope of the activities normally undertaken by a creditor and in
             no event have the Administrative Agent and the Lenders attempted to exercise
             any control over the Company or any other Loan Party or their respective
             businesses or affairs.      The Loan Parties further acknowledge that the
             Administrative Agent and Lenders have not taken or failed to take any action
             under or in connection with their rights under the Loan Agreement and the other
             Loan Documents that in any way or to any extent have interfered with or
             adversely affected the Loan Parties’ ownership of the Collateral.

       (k)   (k)    Ad Hoc Group Actions and Composition.

             (i)    (i)     Any action by the Ad Hoc Group with respect to this Agreement
                    (which, for the avoidance of doubt, is limited to actions under Section
                    56(k) and Section 810(a) hereof) may be taken by members of the Ad Hoc
                    Group with Credit Exposures representing more than fifty percent (50%)
                    of the Aggregate Credit Exposures of the Ad Hoc Group taken as a whole
                    (the “Required Ad Hoc Group Members”). Any action taken hereunder




                                             31
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 195 of 201 PageID #: 1343




                    by the Required Ad Hoc Group Members shall bind all members of the Ad
                    Hoc Group.

             (ii)   (ii)    In the event that, at any time on or after the Effective Date, the Ad
                    Hoc Group does not act on behalf of the Required Lenders, all references
                    to the “Ad Hoc Group” in this Agreement shall be deemed to refer to the
                    Required Lenders.

       (l)   (l)     No Third Party Beneficiaries. This Agreement is made and entered into
             for the sole protection and benefit of the parties hereto and no other person or
             entity shall have any right of action hereon, right to claim any right or benefit
             from the terms contained herein, or be deemed a third party beneficiary hereunder.

       (m)   (m)     Severability. Whenever possible, each provision of this Agreement shall
             be interpreted in such manner as to be effective and valid under applicable law,
             but if any provision of this Agreement shall be prohibited by or invalid under
             applicable law, such provision shall be ineffective only to the extent of such
             prohibition or invalidity, without invalidating the remainder of such provision or
             the remaining provisions of this Agreement, it being the parties’ intention that
             each and every provision of this Agreement be enforced to the fullest extent
             permitted by applicable law.

       (n)   (n)     Successors and Assigns. This Agreement shall be binding upon, and shall
             inure to the benefit of the Lenders, the Company, and the other Loan Parties and
             their respective successors and assigns, except that the Company and the other
             Loan Parties may not assign their rights under this Agreement without the prior
             written consent of the Required Lenders.

       (o)   (o)     Voluntary Agreement. The Loan Parties, the Administrative Agent and
             the Standstill Lenders represent and warrant that they are represented by legal
             counsel of their choice, that they have consulted with such counsel regarding this
             Agreement, that they are fully aware of the terms and provisions contained herein
             and of their effect and that they have voluntarily and without coercion or duress of
             any kind entered into this Agreement.

       (p)   (p)     Integration. This Agreement and the instruments, agreements and
             documents referred to in this Agreement shall be deemed incorporated into and
             made a part of the Loan Agreement and the other Loan Documents. This
             Agreement shall be deemed to be a Loan Document as that term is defined in the
             Loan Agreement. All such instruments, agreements and documents, and this
             Agreement, shall be construed as integrated and complementary of each other,
             and, except as otherwise specifically provided in this Agreement, as augmenting
             and not restricting the Administrative Agent’s or the Lenders’ rights, remedies,
             benefits and security. If after applying the foregoing an inconsistency still exists,
             the provisions of this Agreement shall constitute an amendment to the Loan
             Agreement and shall control; provided, however, that, for the avoidance of doubt,
             the provisions hereof that do not survive termination of this Agreement or the



                                              32
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 196 of 201 PageID #: 1344




             Standstill Period shall not be deemed to amend the terms of the Loan Agreement
             following such termination. References in the Loan Agreement to this
             “Agreement,” “herein,” “hereof” or “hereunder” or references to the Loan
             Agreement in any other agreement or document shall, in each case, be deemed to
             refer to the Loan Agreement as amended hereby.

       (q)   (q)     No Novation. This Agreement shall not extinguish the Loans or other
             Obligations outstanding under the Loan Agreement and/or any of the other Loan
             Documents as in effect prior to the effectiveness of this Agreement. Nothing
             herein contained shall be construed as a substitution, novation or repayment of the
             Loans or other Obligations outstanding under the Loan Agreement and/or any of
             the other Loan Documents as in effect prior to the effectiveness of this
             Agreement, all of which shall remain outstanding in full force and effect after the
             effectiveness of this Agreement, as amended hereby.

       (r)   (r)     Notices. All notices hereunder shall be deemed given if in writing and
             delivered by electronic mail, courier, or registered or certified mail (return receipt
             requested) to the following addresses (or at such other addresses as shall be
             specified by like notice):

                        i.   i.     if to the Company:

                             Akorn, Inc.
                             1925 West Field Court, Suite 300
                             Lake Forest, IL 60045
                             Attention: Duane Portwood, Chief Financial Officer
                             Email address: duane.portwood@akorn.com

                             Copies to:

                             Kirkland & Ellis LLP
                             601 Lexington Avenue
                             New York, NY 10022
                             Attention: Patrick J. Nash; Nicole L. Greenblatt
                             Email address: patrick.nash@kirkland.com;
                                             nicole.greenblat@kirkland.com

                        ii. ii.     if to the Ad Hoc Group:

                             Gibson, Dunn & Crutcher LLP
                             200 Park Avenue
                             New York, NY 10166
                             Attention: Scott J. Greenberg
                             Email address: sgreenberg@gibsondunn.com




                                               33
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 197 of 201 PageID #: 1345




                       iii.   iii.    if to any other Lender party hereto, to such address as may
                              be furnished by such Lender from time to time to each of the
                              Standstill Parties.

                       iv.    iv.     if to the Administrative Agent:

                              JPMorgan Chase Bank, N.A.
                              10 S. Dearborn Street
                              , 9th Floor,
                              Chicago, IL 60603
                              Attention: Justin Martin
                              Email address: justin.2.martin@jpmorgan.com

                              Copy to:

                              Latham & Watkins LLP
                              330 North Wabash Avenue, Suite 2800
                              Chicago, IL 60611
                              Attention: Zulf Bokhari
                              Email address: zulf.bokhari@lw.com

               Any notice given by delivery, mail (electronic or otherwise), or courier shall be
       effective when received.




                                    [Signature Pages to Follow]




                                                34
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 198 of 201 PageID #: 1346




         IN WITNESS WHEREOF, each of the undersigned, intending to be legally bound hereby, has
  executed this Agreement below effective as of the Effective Date.
                                             THE COMPANY:

                                             AKORN, INC.


                                             By
                                                  Name: Duane Portwood
                                                  Title: Chief Financial Officer



                                             OTHER LOAN PARTIES:

                                             ADVANCED VISION RESEARCH, INC.


                                             By
                                                  Name:
                                                  Title:

                                             AKORN (NEW JERSEY), INC.


                                             By
                                                  Name:
                                                  Title:

                                             AKORN ANIMAL HEALTH, INC.


                                             By
                                                  Name:
                                                  Title:

                                             AKORN OPHTHALMICS, INC.


                                             By
                                                  Name:
                                                  Title:

                                             AKORN SALES, INC.


                                             By
                                                  Name:
                                                  Title:
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 199 of 201 PageID #: 1347




                                     INSPIRE PHARMACEUTICALS, INC.


                                     By
                                          Name:
                                          Title:

                                     OAK PHARMACEUTICALS, INC.


                                     By
                                          Name:
                                          Title:

                                     HI-TECH PHARMACAL CO., INC.


                                     By
                                          Name:
                                          Title:

                                     10 EDISON STREET LLC


                                     By
                                          Name:
                                          Title:

                                     13 EDISON STREET LLC


                                     By
                                          Name:
                                          Title:

                                     VPI HOLDINGS CORP.


                                     By
                                          Name:
                                          Title:

                                     VPI HOLDINGS SUB, LLC


                                     By
                                          Name:
                                          Title:
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 200 of 201 PageID #: 1348




                                                         VERSAPHARM INCORPORATED


                                                         By
                                                              Name:
                                                              Title:

                                                         COVENANT PHARMA INC.


                                                         By
                                                              Name:
                                                              Title:

                                                         OLTA PHARMACEUTICALS CORP.


                                                         By
                                                              Name:
                                                              Title:

                                                         CLOVER PHARMACEUTICALS CORP.


                                                         By
                                                              Name:
                                                              Title:


                                                         JPMORGAN CHASE BANK, N.A.,
                                                         as Administrative Agent


                                                         By
                                                              Name:
                                                              Title:


                                                         [LENDERS]


                                                         By
                                                              Name:
                                                              Title:




  [Different first page link-to-previous setting changed from on in original to off in modified.]
Case 1:20-cv-01254-MN Document 5-10 Filed 10/02/20 Page 201 of 201 PageID #: 1349
     [Different first page link-to-previous setting changed from off in original to on in modified.]




                                                     Exhibit A
                                                   Ad Hoc Group

         1.  1.     Eaton Vance Management
         2.  2.     CIFC Asset Management
         3.  3.     The Carlyle Group
         4.  4.     Funds, accounts, and other investment vehicles managed, advised, or
             sub-advised by Credit Suisse Asset Management, LLC
         5. 5.      Certain funds and accounts under management by BlackRock Financial
             Management, Inc. and its affiliates
         6. 6.      Western Asset Management
         7. 7.      GSO Capital Partners
         8. 8.      PineBridge Investments
         9. 9.      Stonehill Capital Management
         10. 10.    BlueMountain Capital Management
         11. 11.    Canyon Capital
         12.        Symphony Asset Management
         13.        MidOcean Partners




     [Different first page link-to-previous setting changed from off in original to on in modified.]
